CASE 0:18-cv-02301-JRT-KMM Document 93-8 Filed 03/27/20 Page 1 of 23




  EXHIBIT 27
CASE 0:18-cv-02301-JRT-KMM Document 93-8 Filed 03/27/20 Page 2 of 23

                             Andrea Kretsch
                               5/29/2019

                                                                       1
                     UNITED STATES DISTRICT COURT
                         DISTRICT OF MINNESOTA
      -------------------------------------------------------
                                         CIV. NO. 18-2301 (JRT/KMM)
      David W. Lynas, as Trustee for the
      next-of-kin of James C. Lynas,

                     Plaintiff,

               vs.

      Linda S. Stang, et al.,

                      Defendants.

      ----------------------------------------------------

                   VIDEO DEPOSITION TRANSCRIPT OF

                            ANDREA KRETSCH
                             May 29, 2019
                                    at
                   Caribou Coffee, St. Cloud West
                      4135 West Division Street
                         St. Cloud, MN 56301




                      Reporter: Jane T. Doby
                     Registered Merit Reporter
                 Doby Professional Reporting, Inc.
                         DobyReporting.com
                           952.943.1587



                     Doby Professional Reporting, Inc.
                              952-943-1587
CASE 0:18-cv-02301-JRT-KMM Document 93-8 Filed 03/27/20 Page 3 of 23

                                                                       Andrea Kretsch
                                                                         5/29/2019
                                                                            2                                                                 4
 1       APPEARANCES:                                                             1          THE WITNESS: I do.
 2         On Behalf of Plaintiff David W. Lynas:
 3          Robert Bennett, Attorney at Law                                       2               ANDREA KRETSCH,
            rbennett@gaskinsbennett.com                                           3
 4          Kathryn H. Bennett, Attorney at Law                                       called as a witness, being first duly sworn, was
            kbennett@gaskinsbennett.com                                           4   examined and testified as follows:
 5          GASKINS, BENNETT & BIRRELL, LLP
            333 South Seventh Street
                                                                                  5                   ***
 6                                                                                6
            Suite 3000
            Minneapolis, MN 55402
                                                                                                   EXAMINATION
 7                                                                                7   BY MS. BENNETT:
            On Behalf of the Sherburne County Defendants:                         8
 8                                                                                        Q Ms. Kretsch, where do you currently live?
             Jason M. Hiveley, Attorney at Law                                    9       A Big Lake, Minnesota.
 9           jasonh@irc-law.com
             IVERSON REUVERS CONDON
                                                                                 10       Q Where did you grow up?
10           9321 Ensign Avenue South                                            11       A Sauk Centre.
             Bloomington, MN 55438
11                                                                               12       Q Did you go to high school at Sauk Centre?
            On Behalf of MEnD Defendants:                                        13
12                                                                                        A I did.
             Carolin J. Nearing, Attorney at Law                                 14       Q When did you graduate?
13           cnearing@larsonking.com                                             15       A In 2002.
             LARSON KING, LLP
14           30 East Seventh Street                                              16       Q Did you receive any post-high school
             Suite 2800
15           St. Paul, MN 55101                                                  17   education?
16
                                                                                 18       A I got my associate's degree in nursing at
            Also Present: Jayme Hogan, Envision Video
17                                                                               19   Rasmussen College here, across the road.
         NOTE: Pursuant to Minnesota Rule of Civil Procedure                     20
18          30.06, the original transcript will be                                        Q And when did you graduate?
            delivered to Gaskins, Bennett & Birrell,                             21       A In 2016. And I took my boards in January
19          LLP, the noticing party.
20       NOTE: Exhibit Nos. 21 through 26 were marked
                                                                                 22   of 2017.
            for identification.                                                  23       Q And you received your RN license, then, in
21
22                                                                               24   January of 2017?
23
24
                                                                                 25       A Correct.
25



                                                                            3                                                                 5
     1                   PROCEEDINGS                                             1        Q Have you ever had any restrictions on your
     2               (The video deposition of ANDREA KRETSCH was                 2    license?
     3       commenced at 1:50 p.m. as follows:)                                 3        A Zero. None.
     4                      ANDREA KRETSCH,                                      4        Q Have you been involved in any disciplinary
     5       called as a witness, being first duly sworn, was                    5    hearings?
     6       examined and testified as follows:                                  6        A Zero. None.
     7                         ***                                               7        Q Throughout your education, did you receive
     8               VIDEOGRAPHER: This is the video deposition                  8    any training or -- in a jail setting?
     9       of Andrea Kretsch.                                                  9        A We had clinicals. We had clinicals at
 10                  Today's date is May 29th, 2019. The time                    10   various different places. Kind of a wide range of,
 11          is approximately 1:50 p.m.                                          11   you know, different -- there's all sorts of different
 12                  Would each attorney please state their name                 12   places you can work as a nurse. So I did do -- I was
 13          for the record.                                                     13   two days at Shakopee women's prison.
 14                  MS. BENNETT: Kathryn Bennett, for the                       14       Q And nothing beyond that in the jail
 15          plaintiff.                                                          15   setting?
 16                  MR. BENNETT: Robert Bennett, on behalf of                   16       A Correct.
 17          the plaintiff as well.                                              17       Q Did you have any education or training in
 18                  MS. NEARING: Carrie Nearing, on behalf of                   18   detoxification?
 19          the MEnD Defendants.                                                19       A I guess not with school, particularly. But
 20                  MR. HIVELEY: Jason Hiveley, for the                         20   training with MEnD. They're fantastic with training.
 21          Sherburne County Defendants.                                        21       Q Can you describe that training?
 22                  VIDEOGRAPHER: Thank you.                                    22       A I'm sorry?
 23                  Would the court reporter please administer                  23       Q Can you describe that training?
 24          the oath.                                                           24       A Yeah. When you first start working there,
 25                  (Oath administered.)                                        25   you, I guess, quote/unquote, you follow somebody.


                                                                                                                     2 (Pages 2 to 5)
                                                               Doby Professional Reporting, Inc.
                                                                        952-943-1587
CASE 0:18-cv-02301-JRT-KMM Document 93-8 Filed 03/27/20 Page 4 of 23

                                                 Andrea Kretsch
                                                   5/29/2019
                                                             6                                                          8
 1    You see, you know, how the policies, protocols, how         1      A Correct.
 2    everything is carried out.                                  2      Q And what did you do between 2002 and 2016?
 3            You are also given all of the written               3      A Well, I waitressed for a while. I worked
 4    policies and protocols to refer back to.                    4   at several different restaurants.
 5            As far as length of training, that can be           5         And then I worked at Luther Honda,
 6    however long the nurses feel uncomfortable. If you          6   St. Cloud. In 2011, I believe, I started there.
 7    feel like you need more training, they're fantastic         7   Two -- through 2014.
 8    with -- with making sure that you're feeling                8         And then from '14 to '16, I was in school.
 9    comfortable. Always okay to ask questions; always           9      Q And so all of your training regarding
 10   okay to get help.                                          10   detoxification withdrawal came through MEnD?
 11       Q And can you describe the detoxification              11      A Uh-huh.
 12   protocol?                                                  12      Q And what about --
 13       A Yeah. You -- when we get people that are             13         MR. BENNETT: Is that a yes?
 14   booked in, they get a packet that the patients             14      A Yes. I'm sorry, yes.
 15   themselves fill out. Which would be like their             15   BY MS. BENNETT:
 16   tuberculosis screening, diet, allergies. Things like       16      Q It makes her life easier.
 17   that.                                                      17      A Yes. I'm sorry. Yes.
 18           And then the bookers will go through and do        18      Q Can you describe if you've had any training
 19   all of their medical and mental health screening           19   in mental health?
 20   questions.                                                 20      A There, again, with MEnD training,
 21           If they do report any previous drug use or         21   they're -- you know, unfortunately, our clientele,
 22   current drug use, that's where we would get a urine        22   our patient population that we see, we have a
 23   sample.                                                    23   tremendous amount of mental health patients. So
 24           And the questioning with that would be, you        24   there again, training. If we have questions, there's
 25   know, if there's any withdrawal symptoms; if there's       25   always a psychologist that's there.


                                                             7                                                          9
 1    seizure history; if they're currently having any            1      Q The psychologist is at the jail?
 2    symptoms now.                                               2      A Uh-huh. Correct.
 3           We get their vitals, and just check and see          3      Q Each day?
 4    how stable they are. And check their urine to see           4      A Yes. Monday through Friday. Not -- not on
 5    what is in it.                                              5   the weekends.
 6       Q And if they are presenting with drug use               6      Q In November of 2017, who was that
 7    and then withdrawals, what's the protocol?                  7   psychologist?
 8       A It depends on what -- what substance they              8      A That would have been Michael Robertson.
 9    are positive for.                                           9      Q Throughout your education, did you have any
 10          Things like, you know, opiate use, alcohol,         10   experience in giving suicide risk assessments?
 11   those are big ones that we can do, like, an Ativan         11      A Throughout my experience at MEnD?
 12   taper just to help them ease out. Because,                 12      Q In your education.
 13   obviously, that can be pretty hard on your -- on your      13      A No. Nope.
 14   physical health.                                           14      Q So I take it you had some experience with
 15          We keep them -- if we are concerned about           15   suicide risk assessments through MEnD?
 16   them, we put them on a 15-minute watch. So they            16      A Through MEnD. Yes.
 17   would be checked on every 15 minutes. They certainly       17      Q Was that only through MEnD that you were
 18   can, at any point, request to see any of the health        18   exposed to those?
 19   staff.                                                     19      A Correct.
 20          They are also seen in the clinic by a nurse         20      Q And were you trained in those?
 21   every single day, at least once, if not more, if we        21      A Correct.
 22   need to, and assess from there. Everyone is                22      Q Can you describe the training?
 23   different with what they need.                             23      A Yep. The policies there, any time we do
 24      Q And that's for individuals who are on a               24   any sort of watch, whether it be mental health or a
 25   withdrawal protocol?                                       25   chemical watch, we always do a suicide risk


                                                                                                   3 (Pages 6 to 9)
                                   Doby Professional Reporting, Inc.
                                            952-943-1587
CASE 0:18-cv-02301-JRT-KMM Document 93-8 Filed 03/27/20 Page 5 of 23

                                                Andrea Kretsch
                                                  5/29/2019
                                                       10                                                           12
 1    screening. Or if they request to see a mental health    1       A Correct.
 2    provider, we do a suicide risk screening form.          2       Q Can you describe your job duties as an RN
 3             Go through, you know, ask questions            3   with MEnD?
 4    regarding their history. Or -- and current. Do you      4       A Yeah. Absolutely. There is assessments of
 5    have any history of suicidal thoughts, attempts. Any    5   each patient; head-to-toe assessments, if need be.
 6    current -- you know, do you have a plan. Do you have    6           There is lots of wound care. We get a lot
 7    a method. Do you have a time. Those are all             7   of people that come in with either previous or new
 8    questions.                                              8   wounds. Lots of chemical assessments. Any time
 9             Ask about chemical use. Ask about their        9   anyone has an issue, whether it be their mental
 10   support system on the outside. Check their             10   health or physical health, they can place a sick
 11   orientation. See if they're oriented; capable to       11   call, is what we call them. You know, we're their
 12   answer the questions.                                  12   primary clinic. So any time they have an issue with
 13        Q Are you also taking your own                    13   anything, they send them in. We receive their sick
 14   observations --                                        14   calls and go through them three times a shift, and
 15        A Absolutely.                                     15   triage them accordingly.
 16        Q -- of the patient?                              16       Q If they put in for their own sick call?
 17        A Absolutely. That's a huge part of it.           17       A Correct.
 18        Q And I think you said this, but just to be       18       Q In what facilities do you work at in 20 --
 19   clear. You do suicide risk screening forms at the      19   in November of 2017?
 20   jail for both mental health watch and chemical?        20       A Just Sherburne.
 21        A Yep. As well as when we do a health             21       Q How many hours per week were you there?
 22   assessment for every single patient. We do health      22       A 40. I was hired as a full-time.
 23   assessments, and those also get a suicide risk         23       Q Do you work at any other facilities,
 24   screening form, regardless of whether they had one     24   currently?
 25   early or not.                                          25       A No, ma'am.


                                                       11                                                           13
  1          MR. BENNETT: You should try to let her          1        Q Still at Sherburne?
  2   finish her question before you begin your answer.      2        A Correct.
  3          THE WITNESS: Okay. I'm sorry.                   3        Q And then I want to walk through the
  4          MS. BENNETT: Just makes her life easier         4    structure at Sherburne County then.
  5   taking down the record.                                5            Who was the medical director?
  6          COURT REPORTER: Thank you.                      6        A That's going to be Todd.
  7   BY MS. BENNETT:                                        7        Q Leonard?
  8       Q When were you hired by MEnD?                     8        A Yes.
  9       A That was in March.                               9        Q And then who was the medical provider at
 10       Q So just a few months after you received          10   Sherburne?
 11   your nursing license?                                  11       A That's Todd Leonard.
 12       A Correct.                                         12       Q So he's both the director and the provider?
 13       Q How did you hear about MEnD?                     13       A Oh, now I'm unsure of the director.
 14       A I went to a job fair, actually, at               14           Oh, that's -- I'm sorry. I apologize.
 15   Rasmussen school. And they were there. And I           15           Diana VanDerBeek is the director.
 16   enjoyed my prison clinical a lot. So I put an          16           Todd Leonard is the acting medical
 17   application in and got an interview and was hired      17   provider.
 18   that same day.                                         18       Q And how many times a week was Dr. Leonard
 19       Q And what is your current position with           19   in the jail in November of 2017?
 20   MEnD?                                                  20       A Oh. That would be a tough one. I'm not
 21       A An RN.                                           21   sure. He comes, I guess, as often as he's needed. I
 22       Q Was that the same position you were hired        22   really can't say how many times that month he was
 23   as?                                                    23   there. Like I said, he comes as often as he needs to
 24       A Correct.                                         24   be there.
 25       Q And the same as November of 2017?                25       Q And what would be a time when is he needed


                                                                                            4 (Pages 10 to 13)
                                  Doby Professional Reporting, Inc.
                                           952-943-1587
CASE 0:18-cv-02301-JRT-KMM Document 93-8 Filed 03/27/20 Page 6 of 23

                                                 Andrea Kretsch
                                                   5/29/2019
                                                        14                                                            16
 1    at the jail?                                            1        Q And then I take it there's a bunch of RNs
 2        A Any time. Whether we're -- you know, if           2    that are also working there alongside you?
 3    our provider is unable to be there, or if there's       3        A Correct.
 4    meetings. Or if he needs to, you know, help with any    4        Q And are you staffed at the same time as
 5    of the medical providers' load, workload, he would      5    them? Or how many are typically on a shift?
 6    come in.                                                6        A Yep. There's anywhere from three to five
 7        Q Was he the primary treating provider for          7    nursing staff on per shift. There's always at least
 8    the inmates there?                                      8    two. But it's typically three to five.
 9        A Yes. Everything that we do. All of our            9        Q And then the medical provider, Dr. Leonard,
 10   assessments, all of our notes, our visits. After we     10   is there as needed?
 11   put them in the computer, then our nurse practitioner   11       A Uh-huh. Yep. And Janell Hussein, the
 12   reviews them, signs off on them, and then Dr. Todd      12   acting nurse practitioner, she's there Monday through
 13   also would review.                                      13   Friday.
 14       Q And who was the nurse practitioner in             14       Q And then are there also health pass and med
 15   November of 2017?                                       15   passers?
 16       A Janell Hussein.                                   16       A Correct.
 17       Q And you talked about the mental health            17       Q And you're not a psychiatric nurse. Are
 18   provider being Mr. Robertson, or Dr. Robertson?         18   you?
 19       A Correct.                                          19       A Correct.
 20       Q And is Diana VanDerBeek, the nursing              20       Q And you're not a qualified mental health
 21   director --                                             21   professional?
 22       A Yes.                                              22       A I did not get my degree in mental health.
 23       Q -- not just the -- the medical director?          23   No. I got my degree in nursing.
 24       A Yes. I'm sorry.                                   24       Q And you're familiar with the MEnD policies?
 25          I misunderstood that question. I                 25   You stated that you've been given them and review


                                                        15                                                            17
  1   apologize.                                              1    them.
  2         MS. NEARING: So to clarify, she is not the        2        A Yep. Every year we get new ones, because
  3   medical director?                                       3    they update -- you know, every year they go through
  4         THE WITNESS: Correct. Yes. I apologize.           4    and assess if anything does need to be changed,
  5         MR. BENNETT: So who is?                           5    updated, improved.
  6   BY MS. BENNETT:                                         6           And then at that time we do get a new copy.
  7      Q Then who is the medical director?                  7    So every single nurse has their own copy.
  8      A You know, I can't, offhand, think of it.           8        Q And are you retrained annually or --
  9   I'm not sure. And I don't want to give you a wrong      9        A Every year we have training, yep.
 10   answer. So I'm not sure.                                10   Actually, our training is coming up June, I think,
 11         Todd Leonard is the acting medical                11   18th it is. It's a two-day course.
 12   provider. And she is -- Diana -- I'm sorry, I           12       Q Is it always in June?
 13   apologize -- is the nursing director.                   13       A Correct. Well, at least since I've been
 14      Q Do they use the term "responsible health           14   there, it has been.
 15   authority"?                                             15       Q And under the policy, is the goal to
 16      A Yes. And I don't know who that is, I               16   provide quality medical care to inmates from the time
 17   guess. Again, I don't want to tell you the wrong        17   of admission to the time of their discharge?
 18   information.                                            18       A Correct.
 19      Q And Dr. Leonard was the acting medical             19       Q And the medical provider -- so that being
 20   provider in November of 2017?                           20   Todd Leonard in November of 2017 -- was supposed to
 21      A Correct.                                           21   review and sign all health assessments?
 22      Q And, then, was there a nursing supervisor?         22       A Which first Janell does. After the nursing
 23      A That would be Jen.                                 23   staff completes them, enters them, then Janell goes
 24      Q Is that Thompson?                                  24   through and signs them. Everything that she does,
 25      A Correct.                                           25   Dr. Todd also oversees. So, in turn, he does see


                                                                                              5 (Pages 14 to 17)
                                   Doby Professional Reporting, Inc.
                                            952-943-1587
CASE 0:18-cv-02301-JRT-KMM Document 93-8 Filed 03/27/20 Page 7 of 23

                                                  Andrea Kretsch
                                                    5/29/2019
                                                         18                                                         20
 1    everything we do as well.                               1        Q And you can also refer them to the jail
 2        Q And you're supposed to make reasonable            2    medical provider, the mental health professional, or
 3    attempts to discover mental instability of inmates?     3    both?
 4        A Correct.                                          4        A Absolutely. Yes.
 5           If we are concerned of anything, you know,       5        Q But it would be a mental health referral if
 6    we dig into it right away.                              6    it was an urgent issue?
 7        Q And then if you are -- if you detect a            7        A Uh-huh. Yep. And she would meet with them
 8    mental health issue in an inmate, they're to be         8    first.
 9                                                            9           A lot of times mental health and medical
      referred to medical staff as soon as possible?
 10                                                           10   provider, you know, work in correlation. Because,
          A Yep. If we detect any -- any sort of
 11                                                           11   you know, do -- do they need to have medications
      issues -- mental health, if they feel like -- seem
 12                                                           12   onboard. You know, are there other issues that their
      like they're in trouble -- we meet with them. We go
 13                                                           13   physical health is affecting their mental health. So
      through those suicide risk screening questions. We
 14                                                           14   they work hand-in-hand.
      go through their history. You know, check how stable
 15                                                           15       Q And do you know if Dr. Robertson was able
      they are. Check to see, you know, if they would --
                                                              16   to prescribe?
 16   were to have thoughts of harming themself. Those are
                                                              17       A He cannot prescribe. No. No. He's a
 17   all questions that we would go through.
                                                              18   psychologist.
 18          And then if we are concerned, then we would
                                                              19       Q And you can also refer out, if an inmate
 19   place a mental health referral. And depending on if
                                                              20   poses issues that are beyond the capabilities of
 20   it's urgent or not, we can mark "urgent" on there.
                                                              21   those staffed in the jail. Is that right?
 21   Sometimes the mental health provider can see them
                                                              22       A As far as mental health or physical health
 22   right away.                                             23   or --
 23       Q And if it is an urgent mental health              24       Q Both.
 24   referral, when would you expect that patient to be      25       A -- both? Yep. That happens quite a bit.
 25   seen?

                                                         19                                                         21
 1        A It's usually within the next day. Usually.         1   If they're, you know -- we are capable and very well
 2           She -- so, like I said, sometimes she is          2   able to care for most. But there are some things
 3    able to see them that same day. And if it is urgent,     3   that we just simply cannot give them the best care.
 4    they are placed on a 15-minute mental health watch.      4   In those times, then, yes, they would be sent out.
 5           And with those watches, whether it be a           5       Q In what instances have you seen an inmate
 6    15-minute or 30, emails would go out to our              6   referred out?
 7    classifications, to our sergeants, to our admin, as      7       A Well, chemical-wise, it happens often if we
 8    well as the nursing staff, so everyone is on the same    8   get an inmate in that is extremely agitated, won't
 9    page; everyone knows what's going on with them.          9   allow nursing staff to assess, can't get any vitals,
 10       Q So if someone is placed on a 15-minute            10   can't get a urine.
 11   mental health watch, it is an urgent mental health --   11          If we're concerned that they have ingested
 12       A Uh-huh.                                           12   anything, or if they're just acting so out of the
 13       Q -- issue?                                         13   blue, then we would -- for their safety, we would
 14       A Absolutely.                                       14   send them out so they could be better evaluated to
 15       Q And you were saying "she," I think, in            15   make sure that there is nothing else on board.
 16   reference to the mental health provider.                16          We cannot force inmates to give us a urine.
 17       A Yeah.                                             17   We cannot force them to allow us to do blood
 18       Q I thought that was Michael Robertson?             18   pressures. So it's better to make sure that they
 19       A Michael Robertson is no longer with us. So        19   have the best care, and send them out if we cannot
 20   now it's -- it is Barb. I think her last name is        20   obtain those things.
 21   like Weinsky (phonetic) or Wanesee (phonetic).          21       Q And it sounds like that's for the safety of
 22       Q But it was not Barb Weinsky --                    22   the inmate?
 23       A No.                                               23       A Uh-huh. Yep.
 24       Q -- in November of 2017. Correct?                  24       Q Is it also within the MEnD training and
 25       A Correct.                                          25   policies that you've received that any perceived


                                                                                             6 (Pages 18 to 21)
                                   Doby Professional Reporting, Inc.
                                            952-943-1587
CASE 0:18-cv-02301-JRT-KMM Document 93-8 Filed 03/27/20 Page 8 of 23

                                                  Andrea Kretsch
                                                    5/29/2019
                                                         22                                                          24
 1    risks of suicide should be treated as a valid threat?    1        Q So those, it looks like, through what we've
 2        A Absolutely. Yes. We don't play around              2   obtained in this case, those are, like, a narrative
 3    with that at all.                                        3   version. Is that fair?
 4           It's -- it happens often where we'll get a        4        A Yeah. Yep. That would also have their
 5    call from a housing officer saying either another        5   assessment as well. If they -- you know, their
 6    patient overheard someone saying something about         6   mental health; if they weren't making eye contact;
 7    harming themselves. Or if the patient themself goes      7   if, you know, they were very fidgety; if they were
 8    to the officer and reports something. We -- you          8   taking a long time to respond to questions. Their
 9    know, we take that extremely seriously.                  9   vitals would be in there. Any drug screening would
 10          At that time, they would have to go into         10   be in there as well.
 11   the full precautions. Kevlar gown, urgent mental        11        Q And do you also have access to the booking
 12   health referral, nurse would meet with them as well     12   information obtained by correctional officers?
 13   as mental health.                                       13        A Correct. Yep. Every time someone gets
 14       Q So you, as a nurse in the jail, would try         14   booked in, those packets, both. We have a system
 15   and obtain a full picture of what every person is       15   called ProPhoenix that would have their electronic
 16   seeing of particular inmates. Is that what I hear       16   information and questioning.
 17   you saying there?                                       17           And then we also get their paper booking
 18       A Say that again? I'm sorry.                        18   sheet in the clinic as well.
 19       Q So you would be interested in what other          19        Q Does MEnD train booking, or the COs who do
 20   inmates are hearing about a particular inmate? COs,     20   book in inmates, as to how they should go about
 21   what they're observing and --                           21   filling out those forms?
 22       A Yep. That's all plays a toll in it.               22        A MEnD -- MEnD does not, no. No.
 23   Because we can only -- we can only help so much         23           We do work close, hand-in-hand, though.
 24   because we can't -- we don't have eyes on -- once       24        Q Is there a high percentage of individuals
 25   they're in housing, you know, they're no longer in      25   coming into the jail with, you know, substance abuse


                                                         23                                                          25
 1    the clinic.                                             1    issues?
 2            So if an officer -- you know, they're           2        A Unfortunately, yes. A larger portion of
 3    around them almost 24 hours a day. So they, you         3    our population are either currently or have a history
 4    know, sometimes see or hear things that the clinic      4    of substance abuse; whether that be drug or alcohol.
 5    does not know of. So they report it right away.         5        Q Do you find that there's a large percentage
 6        Q And along that same line, do you review,          6    of inmates who have been self-medicating on the
 7    like, the eMDs and other written documentation about    7    outside?
 8    inmates as you're treating them?                        8        A Yeah. Well, they report -- yes. There's a
 9        A Uh-huh. Absolutely. Yep.                          9    lot of people that, you know, would report that for
 10           Because you can see what their history is       10   them, quote/unquote, it would be easier to
 11   then. If there's been a history of other issues like    11   self-medicate than to go see a doctor. For example,
 12   that, then it kind of gives us a little bit of a        12   you know, every so often get reevaluated. So that
 13   picture in how best we can help them.                   13   does happen. Yes.
 14       Q And how is it that you can review, you            14       Q Is it true, then, that there's a large
 15   know, the eMDs or other written documentation about     15   percentage of inmates who come in who don't have, you
 16   the inmate at the jail?                                 16   know, a regular treating provider on the outside?
 17       A All the electronic documents, we all have         17       A I can say that would be fair.
 18   access to eMDs. Which you would just have to type in    18       Q And withdrawal symptoms from, you know,
 19   their name, and then it would pull up their whole       19   drugs can be painful?
 20   electronic chart. As well as we have their paper        20       A Uh-huh.
 21   chart that has all of their written documents as        21       Q Correct?
 22   well.                                                   22       A Absolutely. Yep.
 23       Q So -- and the eMDs chart, that's the              23       Q And I take it you've probably seen some of
 24   electronic version?                                     24   that firsthand?
 25       A Uh-huh. Yeah. I'm sorry. Yes.                     25       A Yeah. Yep.


                                                                                             7 (Pages 22 to 25)
                                   Doby Professional Reporting, Inc.
                                            952-943-1587
CASE 0:18-cv-02301-JRT-KMM Document 93-8 Filed 03/27/20 Page 9 of 23

                                                   Andrea Kretsch
                                                     5/29/2019
                                                         26                                                           28
 1        Q And they can be dangerous as well, right?         1        A That would be something that I would be
 2        A Very much so.                                     2    getting on the phone with my provider right away to
 3        Q And even life-threatening?                        3    get further -- further action, further...
 4        A Very much so. And that is why we monitor          4        Q So it's above what you would be comfortable
 5    very closely. That is where those 15-minute watches     5    dealing with on your own?
 6    would come in.                                          6        A Depending on what it is. I mean, we have
 7        Q Have you been trained that the withdrawal         7    to keep them safe. We have to keep -- their safety
 8    symptoms can lead to suicides?                          8    is our number one.
 9        A Well, yes. That's -- that's part of the           9            So if we are unsure, ask my providers.
 10   training, what they, you know, go through. When         10   They go to school a lot longer then we do. So...
 11   you're not, you know, thinking clearly, you're not in   11   It's never a bad thing to call if you're ever unsure.
 12   your right mind, sometimes you will do things that      12       Q Are the chemical withdrawal questionnaires
 13   you wouldn't normally do.                               13   given to each inmate?
 14          So their mental health and physical health       14       A No. They are given to them if they have
 15   is definitely something that we monitor; especially     15   reported a drug use, or if they're just acting kind
 16   when drugs or any substances are on board.              16   of off.
 17       Q And both of those areas, --                       17           At that time, we would get a urine. And if
 18       A Absolutely.                                       18   they were positive for something, then one would be
 19       Q -- mental and physical, are important?            19   initiated at that time.
 20       A Yes. Absolutely.                                  20       Q So it's a urine test first, and then the
 21       Q Are the severe withdrawal cases supposed to       21   chemical withdrawal questionnaire?
 22   be referred out?                                        22       A Because we need to know what's on board
 23       A Depends on a factor, a number of things.          23   first. What substance.
 24          It would depend on, you know, how their          24       Q And then if there's both a positive urine
 25   vitals are. Do they have a history of seizures.         25   test, and then they reported chemical use, do -- do


                                                         27                                                           29
 1    Were there -- if they were alcohol intoxicated, where    1   the flow sheets then begin?
 2    that PBT, or how high they're blowing. If it's --        2       A The chemical withdrawal flow sheets?
 3    usually, if it's anything for .40 or higher, we          3      Q Yes.
 4    usually refer out.                                       4       A Yes. Correct. And that's where we would
 5           But all of those -- we get those cases in,        5   get the questions how -- you know, how are they
 6    we would be calling our medical provider.                6   feeling. Are they vomiting. Do they have a tremor.
 7        Q And where would those cases be referred out        7   Are they oriented. You know, what do their vitals
 8    to?                                                      8   look like. How do they appear to you. Are they
 9        A There is a few different hospitals. We go          9   sweating. Are they shaky, agitated.
 10   to Mercy quite a bit. But there's a few different       10      Q And from those answers, an inmate is given
 11   hospitals that we do send patients to.                  11   a score?
 12       Q Would an inmate who has reported that the         12       A Correct.
 13   pain is so bad that they are having thoughts of         13      Q And who is giving that score?
 14   self-harm be considered a severe withdrawal case?       14       A The nursing staff.
 15          MS. NEARING: Objection. Lacking in               15      Q And if they're below 10 points for three
 16   foundation, calls for speculation.                      16   days, are those flow sheets discontinued?
 17          You can go ahead and answer. If you have         17       A Discontinued. Correct.
 18   an answer.                                              18      Q And if -- likewise, if the score is below
 19       A Okay. Can you repeat the question?                19   10, no medical provider is consulted?
 20   BY MS. BENNETT:                                         20       A Correct. Unless whoever is assessing them
 21       Q Yes.                                              21   is concerned of anything else.
 22          So if an individual is complaining of pain       22          Just because they are below 10 does not
 23   that's so bad from withdrawals, and they're             23   necessarily mean that the provider is not called. It
 24   considering self-harm, would that be a severe           24   just depends how the patient presents.
 25   withdrawal case?                                        25      Q Are individuals who are on chemical


                                                                                              8 (Pages 26 to 29)
                                    Doby Professional Reporting, Inc.
                                             952-943-1587
CASE 0:18-cv-02301-JRT-KMM Document 93-8 Filed 03/27/20 Page 10 of 23

                                                   Andrea Kretsch
                                                     5/29/2019
                                                          30                                                         32
  1   withdrawal watch also given suicide risk screening       1    we -- when they're completed, then we put in a mental
  2   forms?                                                   2    health referral.
  3       A Absolutely. Yes.                                   3        Q And so just backtracking for a second here.
  4       Q And are they also -- are the suicide risk          4    So the Beck Depression Inventory is completed by the
  5   screening forms also given to individuals who need to    5    inmate themselves in the clinic?
  6   be monitored for other mental health issues outside      6        A Correct.
  7   of just chemical withdrawal?                             7        Q And then the scoring is completed by who?
  8       A If they're reporting or if we have gotten          8        A The nursing staff.
  9   word that there is a mental health issue, then, yes,     9        Q And are there instances when the inmate
 10                                                            10   does not have to complete the second step, and
      a suicide risk screening form would be completed.
 11                                                            11   they're just fast-tracked to a mental health
          Q So there's two ways that suicide risk
 12                                                            12   referral?
      screening forms can be initiated?
 13                                                            13       A There is, yes.
          A That, as well as with our health
 14                                                            14           When -- when there is concern of self-harm,
      assessments. With each person's health assessment we
 15                                                            15   a -- if a mental health provider is not there, then
      do one as well, regardless if -- whether or not they
 16                                                            16   an urgent referral would be put in.
      have had one or not.
                                                               17           Otherwise, if she is there, then we would
 17       Q So basically, each inmate will get one
                                                               18   talk with her.
 18   suicide risk screening form --
                                                               19           If there's no -- no risk of self-harm and
 19       A Correct.
                                                               20   we -- we're not concerned that they are going to do
 20       Q -- completed?
                                                               21   anything, then we don't need to put them in the gown.
 21          When are Beck Depression Inventories given
                                                               22           But that does happen, to where she does
 22   to inmates?
                                                               23   need to meet with them before that 14 days.
 23       A That is when -- we get a lot of people that        24           A lot of times it is good if they're not in
 24   come in, that haven't been able to meet with a mental    25   the gown for them to still complete it. It's just
 25   health provider, that requests to speak to the mental


                                                          31                                                         33
  1   health provider.                                         1    kind of therapeutic to get thoughts down on paper.
  2          We get the patients to the clinic. We talk        2        Q And a score of greater than 40 indicates
  3   about them. We do those suicide risk screening           3    what on a Beck Depression Inventory?
  4   forms. Kind of see, you know, where they're at.          4        A That is something that we would be calling
  5   Assess how they're appearing, how they're responding,    5    the provider. That's in our protocol. We would have
  6   how they're talking to you answering questions.          6    to call right away and review it with them to see,
  7          And then if there's no concerns of                7    you know, is this patient, you know, a threat to
  8   self-harm, then they would start on the Beck             8    himself or others. Does this patient need to be on
  9   depression packet. So there's a two-step packet for      9    full precautions. And review it with the provider.
 10   the mental health process.                               10          And then whoever is making the phone call,
 11       Q And what are the two steps?                        11   one of the nursing staff, would go through with the
 12       A That first one is the Beck Depression              12   provider, you know, how long they've been there. You
 13   Inventory. And they complete that there in the           13   know, jail, it's hard. You know, people come in from
 14   clinic.                                                  14   the streets. Sometimes when they first get there
 15          And then we give them what's called a             15   it's really, really tough for them. So that's when
 16   14-day tracking form. And again, those are given if      16   we would review with the provider.
 17   there's no concern of self-harm to where, you know,      17       Q And would a score of greater than 40
 18   we feel that no harm will come to the patient and        18   indicate severe depression?
 19   it's good to complete this form.                         19       A I guess I can't answer that. I'm not a
 20          That form goes through -- they're looking         20   psychologist. I wouldn't...
 21   for how is the patient sleeping, what kind of            21       Q But you're --
 22   activities they're doing, what kind of thoughts are      22       A But --
 23   they having throughout the day.                          23       Q -- part of the nursing staff. Right?
 24          So they need to, each day, go through and         24       A Yes.
 25   write things down in those categories. And then          25       Q And you're part of the people that will be


                                                                                              9 (Pages 30 to 33)
                                    Doby Professional Reporting, Inc.
                                             952-943-1587
CASE 0:18-cv-02301-JRT-KMM Document 93-8 Filed 03/27/20 Page 11 of 23

                                                  Andrea Kretsch
                                                    5/29/2019
                                                         34                                                           36
  1   scoring these BDIs?                                      1        Q Can an inmate's mental health issue be
  2       A Absolutely. Which is why if it's over 40,          2    compounded by the fact that they're going through
  3   then I would be contacting my provider.                  3    withdrawals at the same time?
  4       Q So you just know that the threshold of             4        A I believe so, yes.
  5   anything above 40, you need to go higher up on --        5        Q Is there a suicide prevention plan in place
  6       A Uh-huh.                                            6    at Sherburne County?
  7       Q -- the rank?                                       7        A There is.
  8       A And then an urgent mental health referral          8        Q Can you describe that?
  9   would also be placed if it's over 40.                    9        A Do you have a copy of it? I'd like to look
 10          Or, again, if, when you're laying eyes on        10    at it, if you do.
 11   the patient if you're concerned. If there's any red     11            (Exhibit 21 was marked for identification.)
 12   flags that would be concerning.                         12            THE WITNESS: Thank you.
 13       Q And by "red flags," would, like, giving           13    BY MS. BENNETT:
 14   away personal belongings be a red flag?                 14        Q Showing you what has been marked as
 15       A Absolutely. Lack of eye contact. Very             15    Exhibit 21.
 16   flat appearances. Being emotional. Verbalizing, you     16            Does that -- is that the suicide prevention
 17   know, how they're feeling. If it's self-harming or      17    plan --
 18   if they feel like they're going to harm other people.   18        A Correct.
 19       Q What about a change in behavior or becoming       19        Q -- that you've been trained on?
 20   more agitated?                                          20        A Correct. And the evaluation.
 21       A Yep. Absolutely. Those are all things             21        Q Can you walk us through what the
 22   that we would be watching for.                          22    expectations are under this policy?
 23       Q Would you try and look into what their            23        A Well, it's kind of -- kind of laid out
 24   sentence would be or look like?                         24    here. Again, this is why it's good for our staff
 25       A That can play a role. Absolutely. I mean,         25    here to have copies of this at all times. If there's


                                                         35                                                           37
  1   that's sometimes the questions that we ask. You         1    new employees that aren't very -- or as familiar,
  2   know, have you received any -- any personal phone       2    then that's why we have these protocols.
  3   calls lately. You know, did you recently have court.    3           If they're -- again, if there is word or
  4   You know. Did it not go so well.                        4    the inmate themselves say anything about self-harming
  5          That, you know, that can -- that can be          5    thoughts, feelings, about harming other people, then
  6   pretty hard for people, when they get bad news and      6    we would get them to the clinic. We would talk with
  7   they're in jail.                                        7    them; see where their mental health is at; do that
  8       Q And you mentioned phone calls. Do you ever        8    suicide risk screening form; determine, you know,
  9   review phone calls of inmates?                          9    appropriate housing, where they should be at.
 10       A No. I do not.                                     10          If it's an urgent referral, mental health
 11       Q Have you ever directed any correctional           11   needs to speak with them right away.
 12   officers to review phone calls of inmates?              12          We would also determine, too, if we thought
 13       A That is their side. We don't have anything        13   that -- even if they had been there for some time --
 14   to do with phone calls.                                 14   if we thought that there was chemicals on board and
 15       Q Would a report of not sleeping for days on        15   if we would -- or were thinking that, we would get a
 16   end also be another red flag?                           16   urine as well.
 17       A Yeah. That would be something that we             17       Q And so aside from the policies on there,
 18   would be talking to them. You know, what is going       18   there seems to be a protocol index through MEnD that
 19   on. You know, what's your thought process. Where is     19   kind of helps you put the plan -- or the policy into
 20   your head at. You know, are you having self-harming     20   action. Is that fair?
 21   thoughts. Are you just having a hard time turning       21       A Correct. It would be a step-by-step plan.
 22   off your thoughts. That's one thing that we would       22       Q And so if an individual has been put on
 23   also dig into.                                          23   suicide precaution or management, would that mean
 24          And if we were concerned, again, we would        24   that they're an at-risk inmate?
 25   review with the mental health provider.                 25       A Correct.


                                                                                            10 (Pages 34 to 37)
                                   Doby Professional Reporting, Inc.
                                            952-943-1587
CASE 0:18-cv-02301-JRT-KMM Document 93-8 Filed 03/27/20 Page 12 of 23

                                                  Andrea Kretsch
                                                    5/29/2019
                                                        38                                                            40
  1       Q And that means at risk for suicide.               1    date of 11/7, and a stop date of 11/17/17?
  2   Correct?                                                2       A 17. Yep.
  3       A Correct.                                          3           So then also, you can see here, the middle
  4       Q I'm going to have you look at -- we've            4    one, there's a "DC." That means that middle
  5   already marked some exhibits here. I'm going to pull    5    prescription was discontinued.
  6   out Exhibit 11.                                         6       Q Can you tell when that occurred?
  7       A Okay.                                             7       A I guess, on here, I can't. Usually,
  8       Q And this is for -- you know what brings us        8    they're -- they're highlighted on the actual physical
  9   here today. Right?                                      9    MAR at the clinic.
 10       A I do. Correct.                                    10          If anything is discontinued, the whole
 11       Q You recall James Lynas being at the               11   block is highlighted so people don't give double
 12   Sherburne County jail?                                  12   prescriptions.
 13       A I do.                                             13      Q Can you tell what was given to James Lynas,
 14       Q So this is a prescription for James Lynas.        14   from this sheet?
 15   And then attached to that, you know, is an actual       15      A Yep. When a medication is administered,
 16   physical prescription and the pills.                    16   that is when the health tech would put their initials
 17          And then his medical administration record       17   there on that date.
 18   is the third page of Exhibit 11.                        18          So he got one dose -- one tablet of
 19          Do you see that?                                 19   50 milligrams hydroxyzine on the 8th, as well as the
 20       A Correct.                                          20   night of the 7th, and the night of the 8th.
 21       Q All right. And can you -- or do you               21      Q And then so he received, from this sheet,
 22   recognize any of the initials on the medical            22   zero of the first hydroxyzine prescription?
 23   administration record?                                  23      A Correct.
 24       A I do not. No. I -- I'm not sure whose             24      Q And then just three tablets --
 25   initials these are.                                     25      A Correct.


                                                        39                                                            41
  1      Q Does your handwriting appear at all on the         1        Q -- the second.
  2   medical administration record?                          2           And you did have interaction with James
  3      A No. It is not. Not on the MAR.                     3    Lynas prior to his death. Correct?
  4      Q Can you tell us -- I mean, do you read             4        A Excuse me. My interaction was very brief.
  5   medical administration records?                         5    I saw him the night of booking, when he was first
  6      A Yes.                                               6    booked in. I saw him that evening.
  7      Q Can you tell us what these records mean to         7           He had reported some --
  8   you?                                                    8           MS. NEARING: Let her ask the questions.
  9      A This -- excuse me. This is like a track            9           THE WITNESS: Okay.
 10   record of any medication the inmate may be on. This     10          MS. NEARING: You answered beyond what she
 11   way we can see -- and for safety reasons too. When      11   asked.
 12   health techs are passing meds, it lists very            12          THE WITNESS: Okay.
 13   clearly -- you know, they always look at their name,    13   BY MS. BENNETT:
 14   SPN, date of birth, dosing. When they would be given    14       Q Do you recall when your first interaction
 15   throughout the day, if it's in the morning, afternoon   15   with Mr. Lynas was before November of 2017?
 16   at night; or if it's just one time a day, that would    16       A I do not.
 17   be on there as well.                                    17       Q And going back to Exhibit 11 real quick.
 18      Q And it looks like there's two identical            18          Does anything on the medication
 19   prescriptions for hydroxyzine noted on this medical     19   administration record indicate James Lynas refused
 20   administration record. Correct?                         20   any medication?
 21      A Yep. So it looks like the middle one had a         21       A I do not believe so.
 22   stop date of 11/16. Or excuse me. A start date of       22          There -- when a patient does refuse a
 23   11/6 and a stop date of 11/16. So it would be for       23   medication, the health tech would put an R in red and
 24   that ten days.                                          24   circle it.
 25      Q And then the second one would be a start           25          I can't say 100 percent if any of these


                                                                                            11 (Pages 38 to 41)
                                   Doby Professional Reporting, Inc.
                                            952-943-1587
CASE 0:18-cv-02301-JRT-KMM Document 93-8 Filed 03/27/20 Page 13 of 23

                                                 Andrea Kretsch
                                                   5/29/2019
                                                       42                                                           44
  1   are, or if this is just all initials.                   1         (Exhibit 23 was marked for identification.)
  2         But that is, when patients refuse, that is        2   BY MS. BENNETT:
  3   how they are marked.                                    3      Q Showing you what has been marked as
  4       Q And do the med techs try and make it clear        4   Exhibit 23, which is the chemical withdrawal
  5   when an inmate has refused medication?                  5   questionnaire for James Lynas in July of 2017.
  6       A That's why it's marked in red. Everything         6         Does your handwriting appear on this sheet?
  7   anything else is black.                                 7      A Correct.
  8       Q And as far as the hydroxyzine goes, there's       8      Q Okay. It just isn't signed by anyone.
  9   three markings for three pills?                         9   Correct?
 10       A Correct.                                         10      A Correct.
 11       Q And none of those appear to you to be just       11      Q But you filled this sheet out for him?
 12   an R, as a refusal?                                    12      A That is my handwriting. Yes.
 13       A I don't believe so. But without the actual       13      Q And it -- is this what he reported to you
 14   MAR in front of me, without seeing any of that red,    14   about his chemical use?
 15   it doesn't appear that way. But without seeing the     15      A Correct.
 16   actual MAR...                                          16      Q And so that would be opiate usage, one gram
 17         (Exhibit 22 was marked for identification.)      17   per day, daily, for one year?
 18   BY MS. BENNETT:                                        18      A Correct.
 19       Q Showing you what has been marked as              19      Q And then he last used on 7/4 of 2017?
 20   Exhibit 22. And this is the July chemical withdrawal   20      A Correct.
 21   flow sheet for James Lynas.                            21      Q And then would that be the history
 22         Do you see that?                                 22   withdrawal symptoms that he's previously had, or the
 23       A Yep.                                             23   ones that you wrote down that he was currently
 24       Q And your handwriting appears on this.            24   having?
 25   Correct?                                               25      A That is what he reported to me as his


                                                       43                                                           45
  1       A Correct.                                          1   history of withdrawal symptoms.
  2       Q And can you read us through your follow-up        2       Q And then Exhibit 22, the flow sheet, marked
  3   plan note?                                              3   what he was actually experiencing that day when you
  4       A I can.                                            4   saw him?
  5          Let's see. RN to follow up -- RN to follow       5      A That's when I assessed him. Yes.
  6   up with clinic as needed. I meant to put "patient"      6       Q And the first step in this process would
  7   there, but that's -- yes. "RN to follow up with         7   have been the urine screen, which you had the results
  8   clinic as needed," is what I put.                       8   of already. Is that right?
  9          When we do flow sheets like this, as you         9      A Correct.
 10   discussed earlier, they do have to have at least       10       Q I'm going to show you what has been marked
 11   three scores. So when I saw him that night on the      11   as Exhibit 13. I think it's the first email in that
 12   15th, I did his initial, it looks like, started the    12   packet which is -- it's from you, on Wednesday,
 13   flow sheet. I would have started that watch, because   13   July 5th, of 2017. Do you see that?
 14   he was positive for several things. And that is why    14      A I do.
 15   he would have been seen the very next day as well.     15       Q And you noted that a 30-minute chemical
 16       Q And he also described some symptoms of           16   withdrawal was initiated for James Lynas. Is that
 17   withdrawal to you?                                     17   right?
 18       A Let's see.                                       18      A Correct.
 19          It looks like he reported to me nausea,         19       Q And that's what the subject "JL 12010"
 20   tremors and cold sweats. And he denied any seizure     20   means?
 21   or stroke history.                                     21      A Yep. Those are his initials, as well as
 22       Q And as you sit here today, do you have any       22   his SPN number, an identification number.
 23   independent recollection of seeing James Lynas on      23       Q And you're emailing this out to who,
 24   this day?                                              24   exactly?
 25       A I -- I do not.                                   25      A This goes to all of our classification, our


                                                                                          12 (Pages 42 to 45)
                                  Doby Professional Reporting, Inc.
                                           952-943-1587
CASE 0:18-cv-02301-JRT-KMM Document 93-8 Filed 03/27/20 Page 14 of 23

                                                   Andrea Kretsch
                                                     5/29/2019
                                                         46                                                           48
  1   administration, our sergeant -- sergeants, as well as    1       A Correct.
  2   our nursing staff.                                       2       Q This time it's for October -- or November
  3       Q And what's the purpose of sending such an          3   of 2017. Right?
  4   email?                                                   4       A Correct.
  5       A Then everybody is on the same page.                5       Q And a urine drug screen was already done
  6   Everybody knows what's going on with him.                6   for Mr. Lynas. Right?
  7       Q And what's the significance of a 30-minute         7       A Correct.
  8   chemical withdrawal? Because my understanding is,        8       Q And what was he positive for?
  9   basically, the checks are all -- even in gen pop --      9       A He was positive for methamphetamines,
 10   people not on watches are done in 30-minute             10   amphetamines and benzos.
 11   intervals.                                              11       Q And he had reported to you using heroin,
 12       A The significance of that versus a 15, or          12   half -- half to one gram daily, for a year. Last use
 13   just in general?                                        13   was 10/31/17?
 14       Q Just in general.                                  14       A Correct.
 15       A Just to -- just to keep an eye on them.           15       Q And then meth, one gram per week, weekly,
 16   You know, if we're concerned of any sort of             16   for one year. Last use of 10/30/17. Is that
 17   withdrawals. Because he did -- he was positive for      17   correct?
 18   those substances.                                       18       A Correct.
 19          Those can be things that, you know, you can      19       Q So his drug use had increased since the
 20   start to physically run into trouble with. So that      20   last time you saw him, at least?
 21   is why we put them on those 30-minute watches.          21       A From what he reported to me.
 22       Q So are you expecting that once this email         22       Q But there's a bit of a change in his urine
 23   goes out, more thorough checks are done at those        23   screen results?
 24   30-minute intervals?                                    24       A It looks like...
 25       A I guess, what the officers do as far as           25       Q This one's set up -- he turned to the


                                                         47                                                           49
  1   their normal everyday 30-minute checks, or if it's      1    benzos instead of the opioid?
  2   different with the 30-minute chem checks, that I        2       A Okay. So on October -- let's see down
  3   can't say because I didn't do any of their training.    3    here.
  4          But we need to know that they are being          4       Q There's no date.
  5   checked on every 30 minutes to make sure that they      5       A On July, he was positive for Oxy, opioids,
  6   are not symptomatic.                                    6    methamphetamine and amphetamine.
  7       Q And that's a check on their well-being and        7           And on November he was positive for
  8   safety?                                                 8    methamphetamines, amphetamines, and benzos.
  9       A Correct.                                          9       Q And then due to the chemical withdrawal
 10       Q And did you contact a medical provider in         10   questionnaire, was a flow sheet initiated for James
 11   July of 2017 to put him on the 30-minute chemical       11   Lynas?
 12   withdrawal?                                             12      A Correct.
 13       A I did not. There was no reason for me to          13          (Exhibit 25 was marked for identification.)
 14   contact the medical provider.                           14   BY MS. BENNETT:
 15       Q Because his scores on the withdrawal flow         15      Q Showing you what has been marked as
 16   sheet weren't greater than 10?                          16   Exhibit 25. Is that the November flow sheet for
 17       A And he was not concerning.                        17   James Lynas?
 18          (Discussion held off the record.)                18      A Correct.
 19          (Exhibit 24 was marked for identification.)      19      Q And your writing appears on this sheet for
 20   BY MS. BENNETT:                                         20   the 11/1/17 scoring. Is that right?
 21       Q Showing you what has been marked as               21      A Correct.
 22   Exhibit 24. Is this, again, a chemical withdrawal       22      Q And can you walk us through the results of
 23   questionnaire for James Lynas?                          23   your interaction with him regarding this sheet?
 24       A Correct.                                          24      A Yes. When I met with him, again, we go
 25       Q Filled out by you?                                25   through all of the questions. You know, how -- how


                                                                                           13 (Pages 46 to 49)
                                    Doby Professional Reporting, Inc.
                                             952-943-1587
CASE 0:18-cv-02301-JRT-KMM Document 93-8 Filed 03/27/20 Page 15 of 23

                                                 Andrea Kretsch
                                                   5/29/2019
                                                       50                                                           52
  1   are you sleeping, how are you eating.                    1          (Exhibit 26 was marked for identification.)
  2         He denied to me any sleeping or eating             2   BY MS. BENNETT:
  3   disturbances. He reported having cold sweats or          3       Q And is Exhibit 26 the eMDs form for -- that
  4   withdrawal symptoms, but denied any history of           4   was used by Sherburne County, MEnD in Sherburne
  5   seizure.                                                 5   County?
  6         At that time he was oriented, times three.         6       A Correct. This is going to be our
  7         He had dry and natural-colored skin. No            7   electronic charting.
  8   sweating noted. No tremor noted with hands or tongue     8       Q Does it look the same when it's printed out
  9   extended.                                                9   as it does on the screen?
 10         And then RN to see patient tomorrow.              10       A Yeah.
 11      Q And that's just to continue the flow sheet?        11       Q And then if you turn to Sherburne -- it's
 12      A To assess him. To check on him, see how            12   in the lower right -- oh. That's a different one.
 13   he's doing. Yes.                                        13          Okay. So it's a note from -- the encounter
 14                                                           14   date is November 2nd, 2017.
         Q Was he put on a 30-minute chemical
 15                                                           15       A November 2nd?
      withdrawal?
 16                                                           16       Q Yes.
         A Correct.
 17                                                           17       A Okay. Okay.
         Q And how -- do you know that from the sheet?
 18                                                           18       Q So it looks like you also had some
         A Because he was positive for those benzos,
 19
                                                              19   interaction with James Lynas on the 2nd. Is that
      and he was positive for amphetamines and
 20
                                                              20   correct?
      methamphetamines, then a 30-minute chem watch would
                                                              21       A That is not correct. I saw him on the 1st,
 21   be initiated.
                                                              22   in the evening, at, looks like, 2300 hours, or 11:00
 22      Q So his urine drug screening automatically
                                                              23   at night.
 23   would trigger that 30-minute --
                                                              24          When I entered in his vitals, it was 1:00
 24      A For substances of that nature. Yes.
                                                              25   in the morning. So it had changed to the 2nd.
 25      Q And who was the medical provider that would

                                                       51                                                           53
  1   have been contacted if you deemed it necessary to do?   1         Q Okay. So your shift just happened to roll
  2       A That would have been Janell Hussein.              2    into the 2nd, and that's when you did your charting
  3       Q Showing you what has been marked as               3    for him?
  4   Exhibit 20. There's three pages in that. But your       4         A Correct.
  5   writing appears on the first page of that exhibit.      5         Q And then why was it signed by you on the
  6   Right?                                                  6    11th?
  7       A Correct.                                          7         A That is something that typically does not
  8       Q And that's a suicide risk screening form          8    happen. That night I completed all of my paper
  9   for James Lynas?                                        9    charting. Signed it, completed all of my eMDs, my
 10       A Correct.                                          10   electronic charting. I can't say exactly why I
 11       Q And why was this initiated for him at this        11   didn't sign it that same day, but it was entered in
 12   time?                                                   12   that night, hours after I saw Lynas.
 13       A Because of his positive drug screen.              13        Q And how do you know that?
 14       Q And is that what the box checked "altered         14        A That I put it in?
 15   mental status" means?                                   15        Q Yes.
 16       A Correct.                                          16        A Because it shows the encounter date when it
 17       Q And he reported to you feeling low or blue?       17   was started, as well as when I put in my vitals.
 18       A Yeah. He didn't report anything else to           18        Q So the encounter date isn't just something
 19   me. So just the "low and blue." Which I can see.        19   that you type in to describe which encounter you're
 20   You're in jail; most people aren't the happiest.        20   going to be writing about. It's something that,
 21       Q As you sit here today, do you remember this       21   actually, automatically transpires when you're
 22   November 1st, 2017, meeting that you had with Lynas?    22   initiating the eMD sheet for whatever note you're
 23       A I do not.                                         23   writing?
 24       Q You just know what you marked on the sheet?       24        A Correct. When you start a new note, it
 25       A Correct.                                          25   auto populates the date and time.


                                                                                           14 (Pages 50 to 53)
                                   Doby Professional Reporting, Inc.
                                            952-943-1587
CASE 0:18-cv-02301-JRT-KMM Document 93-8 Filed 03/27/20 Page 16 of 23

                                                 Andrea Kretsch
                                                   5/29/2019
                                                        54                                                         56
  1       Q Do you know why Dr. Leonard signed it on         1       Q Yes.
  2   November 13th?                                         2       A There is -- the bookers, what they do, they
  3       A I don't know, exactly. I -- I know that he       3    do a medical screening, as well as a mental health
  4   can't sign off until I sign off or until the nurses    4    screening.
  5   sign off. Then he is not able to sign off.             5       Q And they're different forms?
  6       Q Do you know that both of you signed after        6       A They are two separate questionnaires. Yes.
  7   James Lynas had already died?                          7       Q Do they overlap in some ways?
  8       A I do.                                            8       A I guess, perhaps some questions could be
  9       Q Do you know if Michael Robertson ever saw        9    similar. But they -- one portion pertains to their
 10   James Lynas?                                           10   medical history; the other portion pertains to their
 11       A I guess, I -- I do not. No. I'm not sure.        11   mental health history.
 12       Q Do you know if he ever assessed James            12      Q Did you ever discuss James Lynas with
 13   Lynas, even if it wasn't in a face-to-face meeting?    13   Dr. Leonard?
 14       A I -- I don't know. No.                           14      A I do not believe so. I know I did not need
 15       Q Have you reviewed any documentation that         15   to contact him on these two dates because there was
 16   Dr. Robertson drafted in regards to James Lynas?       16   no need to contact him. There was nothing
 17       A I have not.                                      17   concerning.
 18       Q Do you know if any exist?                        18      Q Did you have any discussions with any MEnD
 19       A I -- I have -- do not. No.                       19   personnel regarding James Lynas after he died?
 20       Q Do you know why there would be three             20      A I did not.
 21   different booking sheets for James Lynas regarding     21      Q How is it that you came to know that James
 22   his November 2017 stay at the jail?                    22   Lynas committed suicide?
 23       A There was three different booking sheets         23      A Because everyone needs to make sure that
 24   from November? Or during that month?                   24   the employees that were there are okay. There's a
 25       Q From his stay starting on November 1st.          25   debriefing, you know, because it's a very sad event.


                                                        55                                                         57
  1       A Typically, when you are released, and if          1   So, by way of that I found out. But there were no
  2   you do, unfortunately, come back, then you would be     2   discussions about it. I was not there.
  3   rebooked in. I guess that would be the only reason      3      Q Who -- sorry. I didn't mean to interrupt
  4   of what I would know. We don't handle the booking       4   you.
  5   sheets.                                                 5      A That's okay.
  6       Q But you review them as part of the record         6      Q Who conducts that debriefing?
  7   that's available to you when you're treating an         7      A You know what, I don't know. I've never
  8   inmate?                                                 8   been to one. I've never had to. So I don't know.
  9       A Correct.                                          9   That's for the people that were involved.
 10       Q You just don't know why there would be           10      Q So you weren't at that debriefing?
 11   different versions floating around?                    11      A Correct.
 12       A That, I don't know. Like I said, when they       12      Q So then how did you find out that he --
 13   leave and come back, then they are rebooked.           13      A By way of word that gets sent, or said,
 14   Therefore, a new booking sheet would be created.       14   rather, that if anybody needs to talk about anything
 15   But, I guess, I don't know. We don't handle the        15   or if they're having a hard time, to go to that
 16   booking sheets.                                        16   debriefing. But I did not need to go.
 17       Q What if they never left and came back?           17          MS. BENNETT: Let's take just a five-minute
 18       A Typically, not. But again, we don't handle       18   break.
 19   the booking sheets. We don't enter them. We don't      19          VIDEOGRAPHER: Off the video record at
 20   do anything with them except for review them when      20   2:58 p.m.
 21   they are completed.                                    21          (Recess taken.)
 22       Q And in regards to the booking that's             22          VIDEOGRAPHER: This is File 2. We're on
 23   performed by the COs, is there a jail medical          23   the record at 3:02 p.m.
 24   screening form and then a CMS medical report?          24   BY MS. BENNETT:
 25       A A CMS?                                           25      Q Did you have any discussions with any


                                                                                          15 (Pages 54 to 57)
                                   Doby Professional Reporting, Inc.
                                            952-943-1587
CASE 0:18-cv-02301-JRT-KMM Document 93-8 Filed 03/27/20 Page 17 of 23

                                                 Andrea Kretsch
                                                   5/29/2019
                                                       58                                                                      60
  1   correctional officers regarding James Lynas and his     1        concluded at 3:04 p.m.)
  2   suicide?                                                2
  3       A No. Not that I can recall. No.                    3
  4       Q Do you know any of the correctional               4
  5   officers that are defendants in this case?              5
  6       A I don't even know who they are. So, no.           6
  7       Q Do you know how it is that Alyssa Pfeifer         7
  8   left MEnD?                                              8
  9       A Why she left?                                     9
 10       Q Yeah.                                            10
 11       A I think she was just trying to go another        11
 12   avenue. Why do people leave any job? They want to      12
 13   try another avenue, I guess.                           13
 14       Q And what's your understanding as to how          14
 15   James Lynas committed suicide?                         15
 16       A What's my understanding of it?                   16
 17       Q Yes.                                             17
 18       A I guess, I -- I really, honestly, I don't        18
 19   know. It's sad. It's tragic. It's very awful. But      19
 20   I don't know what led up to it. I don't know -- I      20
 21   don't know.                                            21
 22       Q Do you know where it occurred?                   22
 23       A I think special housing. I'm not exactly         23
 24   sure.                                                  24
 25       Q Do you know why he was in special housing?       25



                                                       59                                                                      61
  1                                                          1
          A I don't.                                         2              REPORTER'S CERTIFICATE
  2       Q Can being in a single cell or special            3
                                                             4       I, Jane T. Doby, Registered Merit Reporter, a
  3   housing be a concern for someone with mental health         Notary Public in and for the County of Hennepin,
  4   issues?                                                5    State of Minnesota, certify that the foregoing is
  5                                                               a true record of the testimony given by ANDREA KRETSCH,
             MS. NEARING: Objection. Foundation and          6    who was first duly sworn by me, having been taken on
  6   lacking in specificity.                                     May 29, 2019, at Caribou Coffee, St. Cloud West, 4135
                                                             7    West Division Street, St. Cloud, Minnesota, in my
  7          Go ahead.                                            presence and reduced to writing in accordance with my
                                                             8    stenographic and computerized notes made at said time
  8       A I guess it's good and bad. If you're a                and place;
  9   threat to yourself, if you're -- you know, feel like   9

 10                                                                      I further certify that I am not a
      you're going to bring harm to yourself, then it's      10   relative or employee or attorney or counsel of any
 11   best to have you be by yourself, to where you don't         of the parties or a relative or employee of such
                                                             11   attorney or counsel;
 12   have access to anything that you could bring harm to   12          That I am not financially interested in
 13   yourself. Yes, that -- I mean, it would be hard for         the action and have no contract with the parties,
                                                             13   attorneys, or persons with an interest in the
 14   anybody to -- to be by yourself.                            action that affects or has a substantial tendency
                                                             14   to affect my impartiality;
 15          However, if you are a threat to yourself,       15          That the cost of the original has been
 16   or if you are very aggressive, if you're a threat to        charged to the party who noticed the deposition,
                                                             16   and that all parties who ordered copies have been
 17   others, the safety and security of the jail, that --        charged at the same rate for such copies;
 18                                                          17
      that has to happen.                                    18         That the witness DID request an opportunity to
 19          MS. BENNETT: I have no further questions.            review the transcript.
                                                             19
 20          MR. HIVELEY: No questions.                                 WITNESS MY HAND AND SEAL this 5th day of
 21          MS. NEARING: Nor do I.                          20   June, 2019.
                                                             21
 22          So we'll read and sign.                         22                 _______________________________
 23          VIDEOGRAPHER: This concludes the                                   Jane T. Doby
                                                             23                 Registered Merit Reporter
 24   deposition. It is 3:04 p.m.                                               Notary Public
 25                                                          24                 Hennepin County, Minnesota
             (The video deposition of ANDREA KRETSCH was     25




                                                                                                               16 (Pages 58 to 61)
                                  Doby Professional Reporting, Inc.
                                           952-943-1587
CASE 0:18-cv-02301-JRT-KMM Document 93-8 Filed 03/27/20 Page 18 of 23

                                                                        Andrea Kretsch
                                                                          5/29/2019
                                                                            62
  1                ERRATA SHEET
  2            I, ANDREA KRETSCH, certify that I have read
  3      and examined the typewritten transcript of the
  4      deposition taken of me in the matter of David W. Lynas,
  5      Trustee for the next-of-kin of James C. Lynas vs. LINDA
  6      S. STANG, ET AL., on May 29, 2019, consisting of the
  7      preceding pages, and find the same to be true and
  8      correct.
  9                (Except as follows):
 10                                  Reason
         Page Line Correction               for Change
 11
 12      _____ _____               _____________________________ _________
 13      _____ _____               ____________________________ _________
 14      _____ _____               ____________________________ _________
 15      _____ _____               ____________________________ _________
 16      _____ _____               ____________________________ _________
 17      _____ _____               ____________________________ _________
 18      _____ _____               ____________________________ _________
 19      _____ _____               ____________________________ _________
 20      _____ _____               ____________________________ _________
 21      _____ _____               ____________________________ _________
 22
 23          Dated this _______ day of _______________________
 24                     _______________________________
                        ANDREA KRETSCH
 25



                                                                            63
  1                  EXAMINATION INDEX
  2   By Ms. Bennett: 4-59
  3   -------------------------------------------------------
                       EXHIBIT INDEX
  4
      Exhibit 11: Hydroxyzine HCL 50 MG tab prescription
  5           (photo of blister pack)
      reviewed                        38,41
  6
      Exhibit 13: Email communications (various)
  7   reviewed                             45
  8   Exhibit 20: Suicide Risk Screening forms
      reviewed                             51
  9
      Exhibit 21: Nursing Policy/Procedure: Suicide
 10           Prevention/Evaluation
      reviewed                            36
 11
      Exhibit 22: Flow Sheets - Chemical Withdrawal form,
 12           7/16/17
      reviewed                         42,45
 13
      Exhibit 23: Chemical Withdrawal Questionnaire, 7/17
 14   reviewed                          44
 15   Exhibit 24: Chemical Withdrawal Questionnaire, 11/1/17
      reviewed                          47
 16
      Exhibit 25: Flow Sheet - Chemical Withdrawal form,
 17           11/1/17
      reviewed                           49
 18
      Exhibit 26: Electronic charting forms
 19   reviewed                              52
 20
 21
 22
 23
 24
 25




                                                                                                    17 (Pages 62 to 63)
                                                                Doby Professional Reporting, Inc.
                                                                         952-943-1587
CASE 0:18-cv-02301-JRT-KMM Document 93-8 Filed 03/27/20 Page 19 of 23

                                                            Andrea Kretsch
                                                              5/29/2019
                                                                                                                             Page 64
             A               auto 53:25                    Carrie 3:18                  concerns 31:7                denied 43:20 50:2,4
able 19:3 20:15 21:2 30:24   automatically 50:22 53:21     carried 6:2                  concluded 60:1               depend 26:24
   54:5                      available 55:7                case 24:2 27:14,25 58:5      concludes 59:23              depending 18:19 28:6
Absolutely 10:15,17 12:4     avenue 2:10 58:12,13          cases 26:21 27:5,7           CONDON 2:9                   depends 7:8 26:23 29:24
   19:14 20:4 22:2 23:9      awful 58:19                   categories 31:25             conducts 57:6                deposition 1:11 3:2,8
   25:22 26:18,20 30:3                                     cell 59:2                    considered 27:14                59:24,25 61:15 62:4
   34:2,15,21,25                           B               Centre 4:11,12               considering 27:24            depression 30:21 31:9,12
abuse 24:25 25:4             back 6:4 41:17 55:2,13,17     certainly 7:17               consisting 62:6                 32:4 33:3,18
access 23:18 24:11 59:12     backtracking 32:3             CERTIFICATE 61:2             consulted 29:19              describe 5:21,23 6:11
acting 13:16 15:11,19        bad 27:13,23 28:11 35:6       certify 61:5,9 62:2          contact 24:6 34:15 47:10        8:18 9:22 12:2 36:8
   16:12 21:12 28:15            59:8                       change 34:19 48:22 62:10        47:14 56:15,16               53:19
action 28:3 37:20 61:12      Barb 19:20,22                 changed 17:4 52:25           contacted 51:1               described 43:16
   61:13                     basically 30:17 46:9          charged 61:15,16             contacting 34:3              detect 18:7,10
activities 31:22             BDIs 34:1                     chart 23:20,21,23            continue 50:11               determine 37:8,12
actual 38:15 40:8 42:13,16   Beck 30:21 31:8,12 32:4       charting 52:7 53:2,9,10      contract 61:12               detoxification 5:18 6:11
admin 19:7                      33:3                          63:18                     copies 36:25 61:16,16           8:10
administer 3:23              becoming 34:19                check 7:3,4 10:10 18:14      copy 17:6,7 36:9             Diana 13:15 14:20 15:12
administered 3:25 40:15      behalf 2:2,7,11 3:16,18          18:15 47:7 50:12          correct 4:25 5:16 8:1 9:2    died 54:7 56:19
administration 38:17,23      behavior 34:19                checked 7:17 47:5 51:14         9:19,21 11:12,24 12:1     diet 6:16
   39:2,5,20 41:19 46:1      believe 8:6 36:4 41:21        checks 46:9,23 47:1,2           12:17 13:2 14:19 15:4     different 5:10,11,11 7:23
admission 17:17                 42:13 56:14                chem 47:2 50:20                 15:21,25 16:3,16,19          8:4 27:9,10 47:2 52:12
affect 61:14                 belongings 34:14              chemical 9:25 10:9,20           17:13,18 18:4 19:24,25       54:21,23 55:11 56:5
afternoon 39:15              Bennett 2:3,4,5,18 3:14,14       12:8 28:12,21,25 29:2        24:13 25:21 29:4,12,17    dig 18:6 35:23
aggressive 59:16                3:16,16 4:7 8:13,15 11:1      29:25 30:7 42:20 44:4        29:20 30:19 32:6 36:18    directed 35:11
agitated 21:8 29:9 34:20        11:4,7 15:5,6 27:20           44:14 45:15 46:8 47:11       36:20 37:21,25 38:2,3     director 13:5,12,13,15
ahead 27:17 59:7                36:13 41:13 42:18 44:2        47:22 49:9 50:14 63:11       38:10,20 39:20 40:23,25      14:21,23 15:3,7,13
al 1:8 62:6                     47:20 49:14 52:2 57:17        63:13,15,16                  41:3 42:10,25 43:1 44:7   discharge 17:17
alcohol 7:10 25:4 27:1          57:24 59:19 63:2           chemical-wise 21:7              44:9,10,15,18,20 45:9     disciplinary 5:4
allergies 6:16               benzos 48:10 49:1,8           chemicals 37:14                 45:18 47:9,24 48:1,4,7    discontinued 29:16,17
allow 21:9,17                   50:18                      circle 41:24                    48:14,17,18 49:12,18,21      40:5,10
alongside 16:2               best 21:3,19 23:13 59:11      CIV 1:4                         50:16 51:7,10,16,25       discover 18:3
altered 51:14                better 21:14,18               Civil 2:17                      52:6,20,21 53:4,24 55:9   discuss 56:12
Alyssa 58:7                  beyond 5:14 20:20 41:10       clarify 15:2                    57:11 62:8                discussed 43:10
amount 8:23                  big 4:9 7:11                  classification 45:25         Correction 62:10             Discussion 47:18
amphetamine 49:6             Birrell 2:5,18                classifications 19:7         correctional 24:12 35:11     discussions 56:18 57:2
amphetamines 48:10 49:8      birth 39:14                   clear 10:19 42:4                58:1,4                       57:25
   50:19                     bit 20:25 23:12 27:10         clearly 26:11 39:13          correlation 20:10            DISTRICT 1:1,2
Andrea 1:13 3:2,4,9 4:2         48:22                      clientele 8:21               COs 22:20 24:19 55:23        disturbances 50:3
   59:25 61:5 62:2,24        black 42:7                    clinic 7:20 12:12 23:1,4     cost 61:15                   Division 1:16 61:7
annually 17:8                blister 63:5                     24:18 31:2,14 32:5 37:6   counsel 61:10,11             Doby 1:22,23 61:4,22
answer 10:12 11:2 15:10      block 40:11                      40:9 43:6,8               County 2:7 3:21 13:4 36:6    DobyReporting.com 1:23
   27:17,18 33:19            blood 21:17                   clinical 11:16                  38:12 52:4,5 61:4,24      doctor 25:11
answered 41:10               Bloomington 2:10              clinicals 5:9,9              course 17:11                 documentation 23:7,15
answering 31:6               blowing 27:2                  close 24:23                  court 1:1 3:23 11:6 35:3        54:15
answers 29:10                blue 21:13 51:17,19           closely 26:5                 created 55:14                documents 23:17,21
anybody 57:14 59:14          board 21:15 26:16 28:22       Cloud 1:16,17 8:6 61:6,7     current 6:22 10:4,6 11:19    doing 31:22 50:13
apologize 13:14 15:1,4,13       37:14                      CMS 55:24,25                 currently 4:8 7:1 12:24      dose 40:18
appear 29:8 39:1 42:11,15    boards 4:21                   cnearing@larsonking.c...        25:3 44:23                dosing 39:14
   44:6                      book 24:20                       2:13                                                   double 40:11
appearances 2:1 34:16        booked 6:14 24:14 41:6        Coffee 1:16 61:6                          D               Dr 13:18 14:12,18 15:19
appearing 31:5               bookers 6:18 56:2             cold 43:20 50:3              D 3:1                           16:9 17:25 20:15 54:1
appears 42:24 49:19 51:5     booking 24:11,17,19 41:5      College 4:19                 daily 44:17 48:12               54:16 56:13
application 11:17               54:21,23 55:4,14,16,19     come 12:7 14:6 25:15 26:6    dangerous 26:1               drafted 54:16
appropriate 37:9                55:22                         30:24 31:18 33:13 55:2    date 3:10 39:14,22,22,23     drug 6:21,22 7:6 24:9 25:4
approximately 3:11           box 51:14                        55:13                       40:1,1,17 49:4 52:14          28:15 48:5,19 50:22
areas 26:17                  break 57:18                   comes 13:21,23                 53:16,18,25                   51:13
aside 37:17                  brief 41:4                    comfortable 6:9 28:4         Dated 62:23                  drugs 25:19 26:16
asked 41:11                  bring 59:10,12                coming 17:10 24:25           dates 56:15                  dry 50:7
assess 7:22 17:4 21:9        brings 38:8                   commenced 3:3                David 1:5 2:2 62:4           due 49:9
   31:5 50:12                bunch 16:1                    committed 56:22 58:15        day 7:21 9:3 11:18 19:1,3    duly 3:5 4:3 61:6
assessed 45:5 54:12                                        communications 63:6            23:3 31:23,24 39:15,16     duties 12:2
assessing 29:20                                            complaining 27:22              43:15,24 44:17 45:3
                                          C                complete 31:13,19 32:10
assessment 10:22 24:5                                                                     53:11 61:19 62:23                       E
                             C 1:5 3:1 62:5                   32:25
   30:14                     call 12:11,11,16 22:5                                      days 5:13 29:16 32:23        E 3:1,1 62:1,1,1
assessments 9:10,15                                        completed 30:10,20 32:1        35:15 39:24                earlier 43:10
                                28:11 33:6,10                 32:4,7 53:8,9 55:21
   10:23 12:4,5,8 14:10      called 3:5 4:3 24:15 29:23                                 DC 40:4                      early 10:25
   17:21 30:14                                             completes 17:23              dealing 28:5                 ease 7:12
                                31:15                      compounded 36:2
associate's 4:18             calling 27:6 33:4                                          death 41:3                   easier 8:16 11:4 25:10
at-risk 37:24                                              computer 14:11               debriefing 56:25 57:6,10     East 2:14
                             calls 12:14 27:16 35:3,8,9    computerized 61:8
Ativan 7:11                     35:12,14                                                  57:16                      eating 50:1,2
attached 38:15                                             concern 31:17 32:14 59:3     deemed 51:1                  education 4:17 5:7,17 9:9
                             capabilities 20:20            concerned 7:15 18:5,18
attempts 10:5 18:3           capable 10:11 21:1                                         defendants 1:9 2:7,11           9:12
attorney 2:3,4,8,12 3:12                                      21:11 29:21 32:20 34:11     3:19,21 58:5               either 12:7 22:5 25:3
                             care 12:6 17:16 21:2,3,19        35:24 46:16
   61:10,11                  Caribou 1:16 61:6                                          definitely 26:15             electronic 23:17,20,24
attorneys 61:13                                            concerning 34:12 47:17       degree 4:18 16:22,23            24:15 52:7 53:10 63:18
                             Carolin 2:12                     56:17
authority 15:15                                                                         delivered 2:18               email 45:11 46:4,22 63:6



                                              Doby Professional Reporting, Inc.
                                                       952-943-1587
CASE 0:18-cv-02301-JRT-KMM Document 93-8 Filed 03/27/20 Page 20 of 23

                                                            Andrea Kretsch
                                                              5/29/2019
                                                                                                                               Page 65
emailing 45:23                   45:6,11 51:5 61:6         hands 50:8                      24:16                      know 5:11 6:1,25 7:10
emails 19:6                   firsthand 25:24              handwriting 39:1 42:24       ingested 21:11                  8:21 10:3,6 12:11 14:2,4
eMD 53:22                     five 16:6,8                     44:6,12                   initial 43:12                   15:8,16 17:3 18:5,14,15
eMDs 23:7,15,18,23 52:3       five-minute 57:17            happen 25:13 32:22 53:8      initials 38:22,25 40:16         20:10,11,12,15 21:1
   53:9                       flag 34:14 35:16                59:18                        42:1 45:21                   22:9,25 23:2,4,5,15 24:5
emotional 34:16               flags 34:12,13               happened 53:1                initiated 28:19 30:12           24:7,25 25:9,12,16,18
employee 61:10,10             flat 34:16                   happens 20:25 21:7 22:4         45:16 49:10 50:21 51:11      26:10,11,24 28:22 29:5
employees 37:1 56:24          floating 55:11               happiest 51:20               initiating 53:22                29:7 31:4,17 33:7,7,12
encounter 52:13 53:16,18      flow 29:1,2,16 42:21 43:9    hard 7:13 33:13 35:6,21      inmate 18:8 20:19 21:5,8        33:13,13 34:4,17 35:2,3
   53:19                         43:13 45:2 47:15 49:10       57:15 59:13                  21:22 22:20 23:16 27:12      35:4,5,18,19,20 37:8
enjoyed 11:16                    49:16 50:11 63:11,16      harm 31:18 34:18 59:10          28:13 29:10 30:17 32:5       38:8,15 39:13 46:16,19
Ensign 2:10                   follow 5:25 43:5,5,7            59:12                        32:9 37:4,24 39:10 42:5      47:4 49:25 50:17 51:24
enter 55:19                   follow-up 43:2               harming 18:16 22:7 37:5         55:8                         53:13 54:1,3,3,6,9,12,14
entered 52:24 53:11           follows 3:3,6 4:4 62:9       HCL 63:4                     inmate's 36:1                   54:18,20 55:4,10,12,15
enters 17:23                  force 21:16,17               head 35:20                   inmates 14:8 17:16 18:3         56:14,21,25 57:7,7,8
Envision 2:16                 foregoing 61:5               head-to-toe 12:5                21:16 22:16,20 23:8          58:4,6,7,19,20,20,21,22
especially 26:15              form 10:2,24 30:10,18        health 6:19 7:14,18 8:19        24:20 25:6,15 30:22          58:25 59:9
et 1:8 62:6                      31:16,19,20 37:8 51:8        8:23 9:24 10:1,20,21,22      35:9,12                    knows 19:9 46:6
evaluated 21:14                  52:3 55:24 63:11,16          12:10,10 14:17 15:14      instability 18:3              Kretsch 1:13 3:2,4,9 4:2,8
evaluation 36:20              forms 10:19 24:21 30:2,5        16:14,20,22 17:21 18:8    instances 21:5 32:9             59:25 61:5 62:2,24
evening 41:6 52:22               30:12 31:4 56:5 63:8,18      18:11,19,21,23 19:4,11    interaction 41:2,4,14
event 56:25                   found 57:1                      19:11,16 20:2,5,9,13,13      49:23 52:19                              L
everybody 46:5,6              foundation 27:16 59:5           20:22,22 22:12,13 24:6    interest 61:13                Lack 34:15
everyday 47:1                 Friday 9:4 16:13                26:14,14 30:6,9,13,14     interested 22:19 61:12        lacking 27:15 59:6
exactly 45:24 53:10 54:3      front 42:14                     30:25 31:1,10 32:2,11     interrupt 57:3                laid 36:23
   58:23                      full 22:11,15 33:9              32:15 34:8 35:25 36:1     intervals 46:11,24            Lake 4:9
EXAMINATION 4:6 63:1          full-time 12:22                 37:7,10 39:12 40:16       interview 11:17               large 25:5,14
examined 3:6 4:4 62:3         further 28:3,3,3 59:19          41:23 56:3,11 59:3        intoxicated 27:1              larger 25:2
example 25:11                    61:9                      hear 11:13 22:16 23:4        Inventories 30:21             LARSON 2:13
excuse 39:9,22 41:4                                        hearing 22:20                Inventory 31:13 32:4 33:3     lately 35:3
exhibit 2:20 36:11,15 38:6                G                hearings 5:5                 involved 5:4 57:9             Law 2:3,4,8,12
   38:18 41:17 42:17,20       G 3:1                        held 47:18                   issue 12:9,12 18:8 19:13      laying 34:10
   44:1,4 45:2,11 47:19,22    Gaskins 2:5,18               help 6:10 7:12 14:4 22:23       20:6 30:9 36:1             lead 26:8
   49:13,16 51:4,5 52:1,3     gen 46:9                        23:13                     issues 18:11 20:12,20         leave 55:13 58:12
   63:3,4,6,8,9,11,13,15,16   general 46:13,14             helps 37:19                     23:11 25:1 30:6 59:4       led 58:20
   63:18                      getting 28:2                 Hennepin 61:4,24             IVERSON 2:9                   left 55:17 58:8,9
exhibits 38:5                 give 15:9 21:3,16 31:15      heroin 48:11                                               length 6:5
exist 54:18                      40:11                     high 4:12 24:24 27:2                       J               Leonard 13:7,11,16,18
expect 18:24                  given 6:3 16:25 28:13,14     higher 27:3 34:5             J 2:12                            15:11,19 16:9 17:20
expectations 36:22               29:10 30:1,5,21 31:16     highlighted 40:8,11          jail 5:8,14 9:1 10:20 13:19       54:1 56:13
expecting 46:22                  39:14 40:13 61:5          hired 11:8,17,22 12:22           14:1 20:1,21 22:14        let's 43:5,18 49:2 57:17
experience 9:10,11,14         gives 23:12                  history 7:1 10:4,5 18:14         23:16 24:25 33:13 35:7    license 4:23 5:2 11:11
experiencing 45:3             giving 9:10 29:13 34:13         23:10,11 25:3 26:25           38:12 51:20 54:22 55:23   life 8:16 11:4
exposed 9:18                  go 4:12 6:18 10:3 12:14         43:21 44:21 45:1 50:4         59:17                     life-threatening 26:3
extended 50:9                    17:3 18:12,14,17 19:6        56:10,11                  James 1:5 38:11,14 40:13      likewise 29:18
extremely 21:8 22:9              22:10 24:20 25:11 26:10   Hiveley 2:8 3:20,20 59:20        41:2,19 42:21 43:23       Linda 1:8 62:5
eye 24:6 34:15 46:15             27:9,17 28:10 31:24       Hogan 2:16                       44:5 45:16 47:23 49:10    line 23:6 62:10
eyes 22:24 34:10                 33:11 34:5 35:4 49:24     Honda 8:5                        49:17 51:9 52:19 54:7     lists 39:12
                                 57:15,16 58:11 59:7       honestly 58:18                   54:10,12,16,21 56:12,19   little 23:12
              F               goal 17:15                   hospitals 27:9,11                56:21 58:1,15 62:5        live 4:8
face-to-face 54:13            goes 17:23 22:7 31:20        hours 12:21 23:3 52:22       Jane 1:22 61:4,22             LLP 2:5,13,19
facilities 12:18,23              42:8 45:25 46:23             53:12                     Janell 14:16 16:11 17:22      load 14:5
fact 36:2                     going 13:6 19:9 32:20        housing 22:5,25 37:9             17:23 51:2                long 6:6 24:8 33:12
factor 26:23                     34:18 35:18 36:2 38:4,5      58:23,25 59:3             January 4:21,24               longer 19:19 22:25 28:10
fair 11:14 24:3 25:17            41:17 45:10 46:6 52:6     huge 10:17                   Jason 2:8 3:20                look 29:8 34:23,24 36:9
    37:20                        53:20 59:10               Hussein 14:16 16:11 51:2     jasonh@irc-law.com 2:9            38:4 39:13 52:8
familiar 16:24 37:1           good 31:19 32:24 36:24       hydroxyzine 39:19 40:19      Jayme 2:16                    looking 31:20
fantastic 5:20 6:7               59:8                         40:22 42:8 63:4           Jen 15:23                     looks 24:1 39:18,21 43:12
far 6:5 20:22 42:8 46:25      gotten 30:8                                               JL 45:19                          43:19 48:24 52:18,22
fast-tracked 32:11            gown 22:11 32:21,25                       I               job 11:14 12:2 58:12          lot 11:16 12:6 20:9 25:9
feel 6:6,7 18:11 31:18        graduate 4:14,20             identical 39:18              JRT/KMM 1:4                       28:10 30:23 32:24
    34:18 59:9                gram 44:16 48:12,15          identification 2:20 36:11    July 42:20 44:5 45:13         lots 12:6,8
feeling 6:8 29:6 34:17        greater 33:2,17 47:16           42:17 44:1 45:22 47:19        47:11 49:5                low 51:17,19
    51:17                     grow 4:10                       49:13 52:1                June 17:10,12 61:20           lower 52:12
feelings 37:5                 guess 5:19,25 13:21 15:17    impartiality 61:14                                         Luther 8:5
fidgety 24:7                     33:19 40:7 46:25 54:11    important 26:19                          K                 Lynas 1:5,5 2:2 38:11,14
File 57:22                       55:3,15 56:8 58:13,18     improved 17:5                Kathryn 2:4 3:14                  40:13 41:3,15,19 42:21
fill 6:15                        59:8                      increased 48:19              kbennett@gaskinsben...            43:23 44:5 45:16 47:23
filled 44:11 47:25                                         independent 43:23               2:4                            48:6 49:11,17 51:9,22
filling 24:21                             H                index 37:18 63:1,3           keep 7:15 28:7,7 46:15            52:19 53:12 54:7,10,13
financially 61:12             H 2:4 62:1                   indicate 33:18 41:19         Kevlar 22:11                      54:16,21 56:12,19,22
find 25:5 57:12 62:7          half 48:12,12                indicates 33:2               kind 5:10 23:12 28:15 31:4        58:1,15 62:4,5
finish 11:2                   HAND 61:19                   individual 27:22 37:22          31:21,22 33:1 36:23,23
first 3:5 4:3 5:24 17:22      hand-in-hand 20:14 24:23     individuals 7:24 24:24          37:19                                  M
    20:8 28:20,23 31:12       handle 55:4,15,18               29:25 30:5                KING 2:13                     M 2:8
    33:14 40:22 41:5,14                                    information 15:18 24:12



                                               Doby Professional Reporting, Inc.
                                                        952-943-1587
CASE 0:18-cv-02301-JRT-KMM Document 93-8 Filed 03/27/20 Page 21 of 23

                                                           Andrea Kretsch
                                                             5/29/2019
                                                                                                                            Page 66
ma'am 12:25                  name 3:12 19:20 23:19        opioid 49:1                     43:3                                  Q
making 6:8 24:6 33:10           39:13                     opioids 49:5                 play 22:2 34:25              qualified 16:20
management 37:23             narrative 24:2               opportunity 61:18            plays 22:22                  quality 17:16
MAR 39:3 40:9 42:14,16       natural-colored 50:7         ordered 61:16                please 3:12,23               question 11:2 14:25 27:19
March 11:9                   nature 50:24                 orientation 10:11            point 7:18                   questioning 6:24 24:16
mark 18:20                   nausea 43:19                 oriented 10:11 29:7 50:6     points 29:15                 questionnaire 28:21 44:5
marked 2:20 36:11,14         Nearing 2:12 3:18,18 15:2    original 2:18 61:15          policies 6:1,4 9:23 16:24      47:23 49:10 63:13,15
  38:5 42:3,6,17,19 44:1,3      27:15 41:8,10 59:5,21     outside 10:10 25:7,16           21:25 37:17               questionnaires 28:12
  45:2,10 47:19,21 49:13     necessarily 29:23               30:6                      policy 17:15 36:22 37:19       56:6
  49:15 51:3,24 52:1         necessary 51:1               overheard 22:6               Policy/Procedure 63:9        questions 6:9,20 8:24
markings 42:9                need 6:7 7:22,23 12:5 17:4   overlap 56:7                 pop 46:9                       10:3,8,12 18:13,17 24:8
matter 62:4                     20:11 28:22 30:5 31:24    oversees 17:25               populates 53:25                29:5 31:6 35:1 41:8
mean 28:6 29:23 34:25           32:21,23 33:8 34:5 47:4   Oxy 49:5                     population 8:22 25:3           49:25 56:8 59:19,20
  37:23 39:4,7 57:3 59:13       56:14,16 57:16                                         portion 25:2 56:9,10         quick 41:17
means 38:1 40:4 45:20        needed 13:21,25 16:10                      P              poses 20:20                  quite 20:25 27:10
  51:15                         43:6,8                    P 3:1                        position 11:19,22            quote/unquote 5:25 25:10
meant 43:6                   needs 13:23 14:4 37:11       p.m 3:3,11 57:20,23 59:24    positive 7:9 28:18,24
med 16:14 42:4                  56:23 57:14                  60:1                         43:14 46:17 48:8,9 49:5
medical 6:19 13:5,9,16       never 28:11 55:17 57:7,8                                     49:7 50:18,19 51:13                    R
                                                          pack 63:5                                                 R 3:1 41:23 42:12 62:1,1
  14:5,23 15:3,7,11,19       new 12:7 17:2,6 37:1         packet 6:14 31:9,9 45:12     possible 18:9
  16:9 17:16,19 18:9 20:2       53:24 55:14                                            post-high 4:16               range 5:10
                                                          packets 24:14                                             rank 34:7
  20:9 27:6 29:19 38:17      news 35:6                    page 19:9 38:18 46:5 51:5    practitioner 14:11,14
  38:22 39:2,5,19 47:10      next-of-kin 1:5 62:5                                         16:12                     Rasmussen 4:19 11:15
                                                             62:10                                                  rate 61:16
  47:14 50:25 55:23,24       night 39:16 40:20,20 41:5    pages 51:4 62:7              precaution 37:23
  56:3,10                       43:11 52:23 53:8,12                                    precautions 22:11 33:9       rbennett@gaskinsbenn...
                                                          pain 27:13,22                                                2:3
medication 39:10 40:15       Nope 9:13                    painful 25:19                preceding 62:7
  41:18,20,23 42:5           normal 47:1                                               prescribe 20:16,17           read 39:4 43:2 59:22 62:2
                                                          paper 23:20 24:17 33:1                                    real 41:17
medications 20:11            normally 26:13                  53:8                      prescription 38:14,16
meds 39:12                   Nos 2:20                                                     40:5,22 63:4              really 13:22 33:15,15
                                                          part 10:17 26:9 33:23,25                                     58:18
meet 18:12 20:7 22:12        Notary 61:4,23                  55:6                      prescriptions 39:19 40:12
  30:24 32:23                note 2:17,20 43:3 52:13                                   presence 61:7                reason 47:13 55:3 62:10
                                                          particular 22:16,20                                       reasonable 18:2
meeting 51:22 54:13             53:22,24                  particularly 5:19            Present 2:16
meetings 14:4                noted 39:19 45:15 50:8,8                                  presenting 7:6               reasons 39:11
                                                          parties 61:10,12,16                                       rebooked 55:3,13
MEnD 2:11 3:19 5:20 8:10     notes 14:10 61:8             party 2:19 61:15             presents 29:24
  8:20 9:11,15,16,17 11:8    noticed 61:15                                             pressures 21:18              recall 38:11 41:14 58:3
                                                          pass 16:14                                                receive 4:16 5:7 12:13
  11:13,20 12:3 16:24        noticing 2:19                passers 16:15                pretty 7:13 35:6
  21:24 24:19,22,22 37:18    November 9:6 11:25                                        prevention 36:5,16           received 4:23 11:10 21:25
                                                          passing 39:12                                                35:2 40:21
  52:4 56:18 58:8               12:19 13:19 14:15 15:20   patient 8:22 10:16,22 12:5   Prevention/Evaluation
mental 6:19 8:19,23 9:24        17:20 19:24 41:15 48:2                                    63:10                     Recess 57:21
                                                             18:24 22:6,7 29:24                                     recognize 38:22
  10:1,20 12:9 14:17            49:7,16 51:22 52:14,15       31:18,21 33:7,8 34:11     previous 6:21 12:7
  16:20,22 18:3,8,11,19         54:2,22,24,25                                          previously 44:22             recollection 43:23
                                                             41:22 43:6 50:10                                       record 3:13 11:5 38:17,23
  18:21,23 19:4,11,11,16     number 26:23 28:8 45:22      patients 6:14 8:23 27:11     primary 12:12 14:7
  20:2,5,9,13,22 22:11,13       45:22                                                  printed 52:8                    39:2,10,20 41:19 47:18
                                                             31:2 42:2                                                 55:6 57:19,23 61:5
  24:6 26:14,19 30:6,9,24    nurse 5:12 7:20 14:11,14     Paul 2:15                    prior 41:3
  30:25 31:10 32:1,11,15        16:12,17 17:7 22:12,14                                 prison 5:13 11:16            records 39:5,7
                                                          PBT 27:2                                                  red 34:11,13,14 35:16
  34:8 35:25 36:1 37:7,10    nurses 6:6 54:4              people 6:13 12:7 25:9        probably 25:23
  51:15 56:3,11 59:3         nursing 4:18 11:11 14:20                                  Procedure 2:17                  41:23 42:6,14
                                                             30:23 33:13,25 34:18                                   reduced 61:7
mentioned 35:8                  15:13,22 16:7,23 17:22       35:6 37:5 40:11 46:10     process 31:10 35:19 45:6
Mercy 27:10                     19:8 21:9 29:14 32:8                                   professional 1:23 16:21      reevaluated 25:12
                                                             51:20 57:9 58:12                                       refer 6:4 20:1,19 27:4
Merit 1:22 61:4,23              33:11,23 46:2 63:9        perceived 21:25                 20:2
met 49:24                                                                              ProPhoenix 24:15             reference 19:16
                                                          percent 41:25                                             referral 18:19,24 20:5
meth 48:15                                O               percentage 24:24 25:5,15     protocol 6:12 7:7,25 33:5
methamphetamine 49:6                                                                      37:18                        22:12 32:2,12,16 34:8
                             O 3:1                        performed 55:23                                              37:10
methamphetamines 48:9        oath 3:24,25                 person 22:15                 protocols 6:1,4 37:2
  49:8 50:20                                                                           provide 17:16                referred 18:9 21:6 26:22
                             Objection 27:15 59:5         person's 30:14                                               27:7
method 10:7                  observations 10:14           personal 34:14 35:2          provider 10:2 13:9,12,17
MG 63:4                                                                                   14:3,7,18 15:12,20 16:9   refusal 42:12
                             observing 22:21              personnel 56:19                                           refuse 41:22 42:2
Michael 9:8 19:18,19 54:9    obtain 21:20 22:15           persons 61:13                   17:19 18:21 19:16 20:2
middle 39:21 40:3,4                                                                       20:10 25:16 27:6 28:2     refused 41:19 42:5
                             obtained 24:2,12             pertains 56:9,10                                          regarding 8:9 10:4 49:23
milligrams 40:19             obviously 7:13               Pfeifer 58:7                    29:19,23 30:25 31:1
mind 26:12                                                                                32:15 33:5,9,12,16 34:3      54:21 56:19 58:1
                             occurred 40:6 58:22          phone 28:2 33:10 35:2,8,9                                 regardless 10:24 30:15
Minneapolis 2:6              October 48:2 49:2               35:12,14                     35:25 47:10,14 50:25
Minnesota 1:2 2:17 4:9                                                                 providers 28:9               regards 54:16 55:22
                             offhand 15:8                 phonetic 19:21,21                                         Registered 1:22 61:4,23
  61:5,7,24                  officer 22:5,8 23:2          photo 63:5                   providers' 14:5
minutes 7:17 47:5                                                                      psychiatric 16:17            regular 25:16
                             officers 24:12 35:12 46:25   physical 7:14 12:10 20:13                                 relative 61:10,10
misunderstood 14:25             58:1,5                       20:22 26:14,19 38:16      psychologist 8:25 9:1,7
MN 1:17 2:6,10,15                                                                         20:18 33:20               released 55:1
                             oh 13:13,14,20 52:12            40:8                                                   remember 51:21
Monday 9:4 16:12             okay 6:9,10 11:3 27:19       physically 46:20             Public 61:4,23
monitor 26:4,15                                                                        pull 23:19 38:5              repeat 27:19
                                38:7 41:9,12 44:8 49:2    picture 22:15 23:13                                       report 6:21 23:5 25:8,9
monitored 30:6                  52:13,17,17 53:1 56:24    pills 38:16 42:9             purpose 46:3
month 13:22 54:24                                                                      Pursuant 2:17                   35:15 51:18 55:24
                                57:5                      place 12:10 18:19 36:5                                    reported 27:12 28:15,25
months 11:10                 onboard 20:12                   61:8                      put 7:16 11:16 12:16
morning 39:15 52:25                                                                       14:11 32:1,16,21 37:19       41:7 43:19 44:13,25
                             once 7:21 22:24 46:22        placed 19:4,10 34:9                                          48:11,21 50:3 51:17
                             one's 48:25                  places 5:10,12                  37:22 40:16 41:23 43:6
            N                                                                             43:8 46:21 47:11 50:14    reporter 1:22,22 3:23 11:6
                             ones 7:11 17:2 44:23         plaintiff 1:6 2:2 3:15,17                                    61:4,23
N 3:1                        opiate 7:10 44:16            plan 10:6 36:5,17 37:19,21      53:14,17




                                              Doby Professional Reporting, Inc.
                                                       952-943-1587
CASE 0:18-cv-02301-JRT-KMM Document 93-8 Filed 03/27/20 Page 22 of 23

                                                           Andrea Kretsch
                                                             5/29/2019
                                                                                                                             Page 67
REPORTER'S 61:2              seen 7:20 18:25 21:5         Stang 1:8 62:6                  34:21 43:14 46:19            19:12 20:7 21:23 23:9
reporting 1:23 30:8             25:23 43:15               start 5:24 31:8 39:22,25     think 10:18 15:8 17:10          23:25 25:20 34:6
reports 22:8                 seizure 7:1 43:20 50:5          46:20 53:24                  19:15,20 45:11 58:11,23   unable 14:3
request 7:18 10:1 61:18      seizures 26:25               started 8:6 43:12,13 53:17   thinking 26:11 37:15         uncomfortable 6:6
requests 30:25               self-harm 27:14,24 31:8      starting 54:25               third 38:18                  understanding 46:8 58:14
respond 24:8                    31:17 32:14,19            state 3:12 61:5              Thompson 15:24                  58:16
responding 31:5              self-harming 34:17 35:20     stated 16:25                 thorough 46:23               unfortunately 8:21 25:2
responsible 15:14               37:4                      STATES 1:1                   thought 19:18 35:19             55:2
restaurants 8:4              self-medicate 25:11          status 51:15                    37:12,14                  UNITED 1:1
restrictions 5:1             self-medicating 25:6         stay 54:22,25                thoughts 10:5 18:16          unsure 13:13 28:9,11
results 45:7 48:23 49:22     send 12:13 21:14,19 27:11    stenographic 61:8               27:13 31:22 33:1 35:21    update 17:3
retrained 17:8               sending 46:3                 step 32:10 45:6                 35:22 37:5                updated 17:5
REUVERS 2:9                  sent 21:4 57:13              step-by-step 37:21           threat 22:1 33:7 59:9,15     urgent 18:20,20,23 19:3
review 14:13 16:25 17:21     sentence 34:24               steps 31:11                     59:16                        19:11 20:6 22:11 32:16
   23:6,14 33:6,9,16 35:9    separate 56:6                stop 39:22,23 40:1           three 12:14 16:6,8 29:15        34:8 37:10
   35:12,25 55:6,20 61:18    sergeant 46:1                Street 1:16 2:5,14 61:7         40:24 42:9,9 43:11 50:6   urine 6:22 7:4 21:10,16
reviewed 54:15 63:5,7,8      sergeants 19:7 46:1          streets 33:14                   51:4 54:20,23                28:17,20,24 37:16 45:7
   63:10,12,14,15,17,19      seriously 22:9               stroke 43:21                 threshold 34:4                  48:5,22 50:22
reviews 14:12                set 48:25                    structure 13:4               time 3:10 9:23 10:7 12:8     usage 44:16
right 18:6,22 20:21 23:5     setting 5:8,15               subject 45:19                   12:12 13:25 14:2 16:4     use 6:21,22 7:6,10 10:9
   26:1,12 28:2 33:6,23      Seventh 2:5,14               substance 7:8 24:25 25:4        17:6,16,17 22:10 24:8        15:14 28:15,25 44:14
   37:11 38:9,21 45:8,17     severe 26:21 27:14,24           28:23                        24:13 28:17,19 35:21         48:12,16,19
   48:3,6 49:20 51:6 52:12      33:18                     substances 26:16 46:18          36:3 37:13 39:16 48:2     usually 19:1,1 27:3,4 40:7
risk 9:10,15,25 10:2,19,23   Shakopee 5:13                   50:24                        48:20 50:6 51:12 53:25
   18:13 30:1,4,10,11,18     shaky 29:9                   substantial 61:13               57:15 61:8                             V
   31:3 32:19 37:8 38:1      sheet 24:18 40:14,21         suicidal 10:5                times 12:14 13:18,22 20:9    valid 22:1
   51:8 63:8                    42:21 43:13 44:6,11       suicide 9:10,15,25 10:2,19      21:4 32:24 36:25 50:6     VanDerBeek 13:15 14:20
risks 22:1                      45:2 47:16 49:10,16,19       10:23 18:13 22:1 30:1,4   today 38:9 43:22 51:21       various 5:10 63:6
RN 4:23 11:21 12:2 43:5,5       49:23 50:11,17 51:24         30:10,11,18 31:3 36:5     Today's 3:10                 Verbalizing 34:16
   43:7 50:10                   53:22 55:14 63:16            36:16 37:8,23 38:1 51:8   Todd 13:6,11,16 14:12        version 23:24 24:3
RNs 16:1                     sheets 29:1,2,16 43:9           56:22 58:2,15 63:8,9         15:11 17:20,25            versions 55:11
road 4:19                       54:21,23 55:5,16,19       suicides 26:8                toll 22:22                   versus 46:12
Robert 2:3 3:16                 63:11                     Suite 2:6,14                 tomorrow 50:10               video 1:11 2:16 3:2,8
Robertson 9:8 14:18,18       Sherburne 2:7 3:21 12:20     supervisor 15:22             tongue 50:8                     57:19 59:25
   19:18,19 20:15 54:9,16       13:1,4,10 36:6 38:12      support 10:10                tough 13:20 33:15            VIDEOGRAPHER 3:8,22
role 34:25                      52:4,4,11                 supposed 17:20 18:2          track 39:9                      57:19,22 59:23
roll 53:1                    shift 12:14 16:5,7 53:1         26:21                     tracking 31:16               visits 14:10
Rule 2:17                    show 45:10                   sure 6:8 13:21 15:9,10       tragic 58:19                 vitals 7:3 21:9 24:9 26:25
run 46:20                    Showing 36:14 42:19 44:3        21:15,18 38:24 47:5       train 24:19                     29:7 52:24 53:17
                                47:21 49:15 51:3             54:11 56:23 58:24         trained 9:20 26:7 36:19      vomiting 29:6
             S               shows 53:16                  sweating 29:9 50:8           training 5:8,17,20,20,21     vs 1:7 62:5
S 1:8 3:1 62:1,6             sick 12:10,13,16             sweats 43:20 50:3               5:23 6:5,7 8:9,18,20,24
sad 56:25 58:19              side 35:13                   sworn 3:5 4:3 61:6              9:22 17:9,10 21:24
                             sign 17:21 53:11 54:4,4,5    symptomatic 47:6                26:10 47:3                             W
safe 28:7                                                                                                           W 1:5 2:2 62:4
safety 21:13,21 28:7 39:11      54:5 59:22                symptoms 6:25 7:2 25:18      transcript 1:11 2:18 61:18
                             signed 44:8 53:5,9 54:1,6       26:8 43:16 44:22 45:1        62:3                      waitressed 8:3
   47:8 59:17                                                                                                       walk 13:3 36:21 49:22
sample 6:23                  significance 46:7,12            50:4                      transpires 53:21
                             signs 14:12 17:24            system 10:10 24:14           treated 22:1                 Wanesee 19:21
Sauk 4:11,12                                                                                                        want 13:3 15:9,17 58:12
saw 41:5,6 43:11 45:4        similar 56:9                                              treating 14:7 23:8 25:16
                             simply 21:3                               T                  55:7                      wasn't 54:13
   48:20 52:21 53:12 54:9                                                                                           watch 7:16 9:24,25 10:20
saying 19:15 22:5,6,17       single 7:21 10:22 17:7       T 1:22 61:4,22 62:1,1        tremendous 8:23
                                59:2                                                   tremor 29:6 50:8                19:4,11 30:1 43:13
school 4:12,16 5:19 8:8                                   tab 63:4                                                     50:20
   11:15 28:10               sit 43:22 51:21              tablet 40:18                 tremors 43:20
                             skin 50:7                                                 triage 12:15                 watches 19:5 26:5 46:10
score 29:11,13,18 33:2,17                                 tablets 40:24                                                46:21
scores 43:11 47:15           sleeping 31:21 35:15 50:1    take 9:14 16:1 22:9 25:23    trigger 50:23
                                50:2                                                   trouble 18:12 46:20          watching 34:22
scoring 32:7 34:1 49:20                                      57:17                                                  way 39:11 42:15 57:1,13
screen 45:7 48:5,23 51:13    somebody 5:25                taken 57:21 61:6 62:4        true 25:14 61:5 62:7
                             soon 18:9                                                 Trustee 1:5 62:5             ways 30:11 56:7
   52:9                                                   talk 31:2 32:18 37:6 57:14                                we'll 22:4 59:22
screening 6:16,19 10:1,2     sorry 5:22 8:14,17 11:3      talked 14:17                 try 11:1 22:14 34:23 42:4
                                13:14 14:24 15:12 22:18                                   58:13                     we're 12:11 14:2 21:11
   10:19,24 18:13 24:9                                    talking 31:6 35:18                                           32:20 46:16 57:22
   30:1,5,10,12,18 31:3         23:25 57:3                taper 7:12                   trying 58:11
                             sort 9:24 18:10 46:16                                     tuberculosis 6:16            we've 24:1 38:4
   37:8 50:22 51:8 55:24                                  tech 40:16 41:23                                          Wednesday 45:12
   56:3,4 63:8               sorts 5:11                   techs 39:12 42:4             turn 17:25 52:11
                             sounds 21:21                                              turned 48:25                 week 12:21 13:18 48:15
SEAL 61:19                                                tell 15:17 39:4,7 40:6,13                                 weekends 9:5
second 32:3,10 39:25         South 2:5,10                 ten 39:24                    turning 35:21
                             speak 30:25 37:11                                         two 5:13 8:7 16:8 30:11      weekly 48:15
   41:1                                                   tendency 61:13                                            Weinsky 19:21,22
security 59:17               special 58:23,25 59:2        term 15:14                      31:11 39:18 56:6,15
                             specificity 59:6                                          two-day 17:11                well-being 47:7
see 6:1 7:3,4,18 8:22 10:1                                test 28:20,25                                             went 11:14
   10:11 17:25 18:15,21      speculation 27:16            testified 3:6 4:4            two-step 31:9
                             SPN 39:14 45:22                                           type 23:18 53:19             weren't 24:6 47:16 57:10
   19:3 23:4,10 25:11 31:4                                testimony 61:5                                            West 1:16,16 61:6,7
   33:6 37:7 38:19 39:11     St 1:16,17 2:15 8:6 61:6,7   Thank 3:22 11:6 36:12        typewritten 62:3
                             stable 7:4 18:14                                          typically 16:5,8 53:7 55:1   wide 5:10
   40:3 42:22 43:5,18                                     themself 18:16 22:7                                       withdrawal 6:25 7:25 8:10
   45:13 49:2 50:10,12       staff 7:19 16:7 17:23 18:9   therapeutic 33:1                55:18
                                19:8 21:9 29:14 32:8                                                                   25:18 26:7,21 27:14,25
   51:19                                                  thing 28:11 35:22                                            28:12,21 29:2 30:1,7
seeing 22:16 42:14,15           33:11,23 36:24 46:2       things 6:16 7:10 21:2,20                U
                             staffed 16:4 20:21                                                                        42:20 43:17 44:4,22
   43:23                                                     23:4 26:12,23 31:25       Uh-huh 8:11 9:2 16:11



                                              Doby Professional Reporting, Inc.
                                                       952-943-1587
CASE 0:18-cv-02301-JRT-KMM Document 93-8 Filed 03/27/20 Page 23 of 23

                                                          Andrea Kretsch
                                                            5/29/2019
                                                                                   Page 68
   45:1,16 46:8 47:12,15                 2               9321 2:10
   47:22 49:9 50:4,15       2 57:22                      952.943.1587 1:24
   63:11,13,15,16           2:58 57:20
withdrawals 7:7 27:23       20 12:18 51:4 63:8
   36:3 46:17               2002 4:15 8:2
witness 3:5 4:1,3 11:3      2011 8:6
   15:4 36:12 41:9,12       2014 8:7
   61:18,19                 2016 4:21 8:2
women's 5:13                2017 4:22,24 9:6 11:25
word 30:9 37:3 57:13           12:19 13:19 14:15 15:20
work 5:12 12:18,23 20:10       17:20 19:24 41:15 44:5
   20:14 24:23                 44:19 45:13 47:11 48:3
worked 8:3,5                   51:22 52:14 54:22
working 5:24 16:2           2019 1:14 3:10 61:6,20
workload 14:5                  62:6
wouldn't 26:13 33:20        21 2:20 36:11,15 63:9
wound 12:6                  22 42:17,20 45:2 63:11
wounds 12:8                 23 44:1,4 63:13
write 31:25                 2300 52:22
writing 49:19 51:5 53:20    24 23:3 47:19,22 63:15
   53:23 61:7               25 49:13,16 63:16
written 6:3 23:7,15,21      26 2:20 52:1,3 63:18
wrong 15:9,17               2800 2:14
wrote 44:23                 29 1:14 61:6 62:6
                            29th 3:10
            X               2nd 52:14,15,19,25 53:2

            Y                            3
Yeah 5:24 6:13 12:4 19:17   3:02 57:23
  23:25 24:4 25:8,25        3:04 59:24 60:1
  35:17 51:18 52:10 58:10   30 2:14 19:6 47:5
year 17:2,3,9 44:17 48:12   30-minute 45:15 46:7,10
  48:16                        46:21,24 47:1,2,11
yep 9:23 10:21 16:6,11         50:14,20,23
  17:2,9 18:10 20:7,25      30.06 2:18
  21:23 22:22 23:9 24:4     3000 2:6
  24:13 25:22,25 34:21      333 2:5
  39:21 40:2,15 42:23       36 63:10
  45:21                     38,41 63:5

            Z                           4
zero 5:3,6 40:22            4-59 63:2
                            40 12:22 27:3 33:2,17 34:2
            0                  34:5,9
                            4135 1:16 61:6
                            42,45 63:12
             1              44 63:14
1:00 52:24                  45 63:7
1:50 3:3,11                 47 63:15
10 29:15,19,22 47:16        49 63:17
10/30/17 48:16
10/31/17 48:13                          5
100 41:25
11 38:6,18 41:17 63:4       50 40:19 63:4
11/1/17 49:20 63:15,17      51 63:8
11/16 39:22,23              52 63:19
11/17/17 40:1               55101 2:15
11/6 39:23                  55402 2:6
11/7 40:1                   55438 2:10
11:00 52:22                 56301 1:17
11th 53:6                   5th 45:13 61:19
12010 45:19
13 45:11 63:6                              6
13th 54:2
14 8:8 32:23                            7
14-day 31:16                7/16/17 63:12
15 7:17 46:12               7/17 63:13
15-minute 7:16 19:4,6,10    7/4 44:19
   26:5                     7th 40:20
15th 43:12
16 8:8
17 40:2                                    8
18-2301 1:4                 8th 40:19,20
18th 17:11
1st 51:22 52:21 54:25                      9



                                               Doby Professional Reporting, Inc.
                                                        952-943-1587
